SALE AND SERVICING AGREEMENT

among

BMW VEHICLE OWNER TRUST 2010-A,
Issuer

BMW FS SECURITIES LLC,
Depositor,

BMW FINANCIAL SERVICES NA, LLC,
Seller, Sponsor, Servicer, Administrator and Custodian,

and

CITIBANK, N.A.,
Indenture Trustee

Dated as of March 1, 2010





--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAGE

ARTICLE I.
DEFINITIONS

SECTION 1.01.

Definitions

1

SECTION 1.02.

Other Definitional Provisions

16

ARTICLE II.
CONVEYANCE OF RECEIVABLES

SECTION 2.01.

Conveyance of Receivables

17

ARTICLE III.
THE RECEIVABLES

SECTION 3.01.

Representations and Warranties of the Seller

18

SECTION 3.02.

Representations and Warranties of the Depositor

19

SECTION 3.03.

Repurchase Upon Breach

20

SECTION 3.04.

Custody of Receivable Files

20

SECTION 3.05.

Duties of Servicer as Custodian

21

SECTION 3.06.

Instructions; Authority to Act

22

SECTION 3.07.

Custodian's Indemnification

22

SECTION 3.08.

Effective Period and Termination

22

ARTICLE IV.
ADMINISTRATION AND SERVICING OF RECEIVABLES

SECTION 4.01.

Duties of Servicer

23

SECTION 4.02.

Collection of Receivable Payments; Modifications of Receivables

24

SECTION 4.03.

Realization upon Receivables

25

SECTION 4.04.

Physical Damage Insurance

25

SECTION 4.05.

Maintenance of Security Interests in Financed Vehicles

25

SECTION 4.06.

Covenants of Servicer

25

SECTION 4.07.

Purchase of Receivables Upon Breach

26

SECTION 4.08.

Servicing Fee

26

SECTION 4.09.

Servicer's Certificate

27

SECTION 4.10.

Annual Statement as to Compliance; Notice of Servicer

Termination Event

27

SECTION 4.11.

Assessment of Compliance and Annual Accountants' Attestation

27

SECTION 4.12.

Access to Certain Documentation and Information Regarding

Receivables

29

SECTION 4.13.

Term of Servicer

29

SECTION 4.14.

Access to Information Regarding Trust and Basic Documents

29

ARTICLE V.
DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS

SECTION 5.01.

Establishment of Accounts

29

SECTION 5.02.

Collections

32

SECTION 5.03.

Application of Collections

32

SECTION 5.04.

Purchase Amounts; Dealer Recourse

32

SECTION 5.05.

Reserved

33

SECTION 5.06.

Distributions

33

SECTION 5.07.

Reserve Account

34

SECTION 5.08.

Statements to Securityholders

35

SECTION 5.09.

Net Deposits

37

SECTION 5.10.

Reserved

37

SECTION 5.11.

Advances by the Servicer

37

ARTICLE VI.
THE DEPOSITOR

SECTION 6.01.

Representations, Warranties and Covenants of Depositor

38

SECTION 6.02.

Company Existence

39

SECTION 6.03.

Liability of Depositor

39

SECTION 6.04.

Merger or Consolidation of, or Assumption of the Obligations of,

Depositor

40

SECTION 6.05.

Limitation on Liability of Depositor and Others

40

SECTION 6.06.

Depositor May Own Securities

40

SECTION 6.07.

Depositor to Provide Copies of Relevant Securities Filings

40

SECTION 6.08.

Amendment of Depositor's Organizational Documents

41

ARTICLE VII.
THE SERVICER

SECTION 7.01.

Representations, Warranties and Covenants of Servicer

41

SECTION 7.02.

Indemnities of Servicer

42

SECTION 7.03.

Merger or Consolidation of, or Assumption of the Obligations of,

Servicer

43

SECTION 7.04.

Limitation on Liability of Servicer and Others

44

SECTION 7.05.

Appointment of Subservicer or Subcontractor

44

SECTION 7.06.

Servicer Not to Resign

45

SECTION 7.07.

Servicer May Own Securities

46

SECTION 7.08.

Information to be Provided by the Servicer

46

SECTION 7.09.

Remedies

47

ARTICLE VIII.
DEFAULT

SECTION 8.01.

Servicer Termination Events

47

SECTION 8.02.

Consequences of a Servicer Termination Event

48

SECTION 8.03.

Appointment of Successor Servicer

49

SECTION 8.04.

Notification to Securityholders

50

SECTION 8.05.

Waiver of Past Defaults

50

ARTICLE IX.
TERMINATION

SECTION 9.01.

Optional Purchase of All Receivables

51

ARTICLE X.
MISCELLANEOUS

SECTION 10.01.

Amendment

51

SECTION 10.02.

Protection of Title to Trust

52

SECTION 10.03.

Notices

54

SECTION 10.04.

Assignment by the Depositor or the Servicer

54

SECTION 10.05.

Limitations on Rights of Others

55

SECTION 10.06.

Severability

55

SECTION 10.07.

Counterparts

55

SECTION 10.08.

Headings

55

SECTION 10.09.

Governing Law

55

SECTION 10.10.

Assignment by Issuer

55

SECTION 10.11.

Nonpetition Covenants

55

SECTION 10.12.

Limitation of Liability of Owner Trustee and Indenture Trustee

56

SECTION 10.13.

Depositor Payment Obligation

56

SECTION 10.14.

Intent of the Parties; Reasonableness

56





--------------------------------------------------------------------------------

EXHIBITS

SCHEDULE A

Schedule of Receivables

SCHEDULE B

Location of Receivable Files

SCHEDULE C

Yield Supplement Overcollateralization Amount

EXHIBIT A

Representations and Warranties of the Seller

EXHIBIT B

Form of Payment Date Statement to Securityholders

EXHIBIT C

Form of Servicer’s Certificate

EXHIBIT D

Form of Dealer Agreement

EXHIBIT E

Form of Annual Certification

EXHIBIT F

Servicing Criteria to be Addressed in Assessment of Compliance





--------------------------------------------------------------------------------

THIS SALE AND SERVICING AGREEMENT (this "Agreement"), dated as of March 1, 2010
is among BMW VEHICLE OWNER TRUST 2010-A, a Delaware statutory trust (the
"Issuer"), BMW FS SECURITIES LLC, a Delaware limited liability company (the
"Depositor"), BMW FINANCIAL SERVICES NA, LLC, a Delaware limited liability
company ("BMW FS"), as the seller (in such capacity, the "Seller"), as the
sponsor (in such capacity, the "Sponsor"), as servicer (in such capacity, the
"Servicer"), as administrator (in such capacity, the "Administrator") and as
custodian (in such capacity, the "Custodian"), and CITIBANK, N.A., a national
banking association, as indenture trustee (the "Indenture Trustee").

WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with automobile retail installment sale contracts generated by BMW FS
in the ordinary course of its business and sold by BMW FS to the Depositor;

WHEREAS, the Depositor is willing to sell such receivables to the Issuer; and

WHEREAS, BMW FS is willing to service such receivables.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01.

Definitions.  Whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the following meanings:

“Adjusted Pool Balance” means as of the Closing Date, the aggregate Principal
Balance of the Receivables as of the Cutoff Date less the Yield Supplement
Overcollateralization Amount as of the Closing Date, and thereafter, on any
Payment Date, the Pool Balance with respect to such Payment Date less the Yield
Supplement Overcollateralization Amount with respect to such Payment Date.”

“Administrative Purchase Payment” means with respect to a Receivable purchased
by or on behalf of the Servicer pursuant to Section 4.07, an amount equal to the
Receivable’s unpaid Principal Balance, plus interest thereon at a rate equal to
the sum of the stated Annual Percentage Rate of the Receivable and the Servicing
Fee Rate, on the last day of the Collection Period preceding such purchase.

"Advance" means, as to any Payment Date, the aggregate of all scheduled payments
of interest which were due during the related Collection Period that remained
unpaid at the end of such Collection Period and were not collected during such
Collection Period, exclusive of amounts of any such scheduled payment which the
Servicer has determined would be a Nonrecoverable Advance if an advance in
respect of such scheduled payment were made.

"Advance Reimbursement Amount" means any amount received or deemed to be
received by the Servicer pursuant to Section 5.11 in reimbursement of an Advance
made out of its own funds.

"Agreement" means this Sale and Servicing Agreement, as the same may be amended
or supplemented from time to time.

"Amount Financed" means with respect to a Receivable, the amount advanced under
the Receivable toward the purchase price of the Financed Vehicle and any related
costs.

"Annual Percentage Rate" or "APR" of a Receivable means the annual rate of
finance charges stated in the related Contract.

"Available Amounts" means, with respect to any Payment Date, the sum of
Available Principal and Available Interest.

"Available Amounts Shortfall" shall have the meaning set forth in Section
5.06(b).

"Available Interest" means, with respect to any Payment Date, the sum of the
following amounts, without duplication, allocable to interest received or
allocated by the Servicer on or in respect of the Receivables during the related
Collection Period: (a) that portion of all collections on Receivables (excluding
any collections constituting late fees, prepayment charges, deferment fees and
other administrative fees or similar charges) allocable to interest (including
the amount, if any, of Advances for that Collection Period, but excluding the
amount, if any, of reimbursements of Advances previously made with respect to a
Receivable to the Servicer from amounts received in respect of the Receivable),
(b) the Administrative Purchase Payments or Warranty Purchase Payments with
respect to each Receivable that became a Purchased Receivable purchased from the
Trust with respect to the related Collection Period to the extent attributable
to accrued interest on such Receivable (less the amount, if any of
reimbursements of Advances previously made with respect to a Receivable to the
Servicer from Administrative Purchase Payments or Warranty Purchase Payments
with respect to the Receivable), (c) Recoveries for such Collection Period to
the extent allocable to interest, (d) Liquidation Proceeds for such Collection
Period to the extent allocable to interest and (e) Net Investment Losses
deposited by the Servicer; provided, however, that in calculating the Available
Interest the following will be excluded: all payments and proceeds that are
allocable to interest (including Liquidation Proceeds and Recoveries) of any
Purchased Receivable, the applicable Purchase Amount of which has been included
in the Available Interest in a prior Collection Period.

"Available Principal" means, with respect to any Payment Date, the sum of the
following amounts, without duplication, with respect to the related Collection
Period: (a) the portion of all collections on Receivables (excluding any
collections constituting late fees, prepayment charges, deferment fees and other
administrative fees or similar charges) allocable to principal, (b) the
Administrative Purchase Payments or Warranty Purchase Payments with respect to
each Receivable that became a Purchased Receivable purchased from the Trust with
respect to the related Collection Period to the extent attributable to
principal, (c) Recoveries for such Collection Period to the extent allocable to
principal and (d) Liquidation Proceeds for such Collection Period to the extent
allocable to principal; provided, however, that in calculating the Available
Principal the following will be excluded: all payments and proceeds that are
allocable to principal (including Liquidation Proceeds and Recoveries) of any
Purchased Receivable, the applicable Purchase Amount of which has been included
in the Available Principal in a prior Collection Period.

"Basic Documents" means the Trust Agreement, the Indenture, this Agreement, the
Receivables Purchase Agreement, the Administration Agreement, and the Note
Depository Agreement and other documents and certificates delivered in
connection therewith.

"BMW Capital" means BMW US Capital, LLC, a Delaware limited liability company.

"BMW FS" means BMW Financial Services NA, LLC, a Delaware limited liability
company.

"Business Day" means any day other than a Saturday, a Sunday or a day on which a
national banking association or a commercial banking institution in the State of
New Jersey, the State of Delaware or the State of New York is authorized or
obligated by law or executive order to remain closed.

"Certificate" means a certificate evidencing the beneficial interest of a
Certificateholder in the Trust.

"Certificate Distribution Account" has the meaning assigned to such term in the
Trust Agreement.

"Certificate Percentage Interest" has the meaning assigned to such term in the
Trust Agreement.

"Certificateholders" has the meaning assigned to such term in the Trust
Agreement.

"Class" means any one of the classes of Notes.

"Class A Rate" means the Class A-1 Rate, Class A-2 Rate, Class A-3 Rate or Class
A-4 Rate, as applicable.

"Class A-1 Final Scheduled Payment Date" means the April 25, 2011 Payment Date.

"Class A-1 Noteholder" means the Person in whose name a Class A-1 Note is
registered in the Note Register.

"Class A-1 Notes" means the 0.27929% Asset Backed Notes, Class A-1,
substantially in the form of Exhibit A-1 to the Indenture.

"Class A-1 Rate" means 0.27929% per annum.

"Class A-2 Final Scheduled Payment Date" means the September 25, 2012 Payment
Date.

"Class A-2 Noteholder" means the Person in whose name a Class A-2 Note is
registered in the Note Register.

"Class A-2 Notes" means the 0.68% Asset Backed Notes, Class A-2, substantially
in the form of Exhibit A-2 to the Indenture.

"Class A-2 Rate" means 0.68% per annum.

"Class A-3 Final Scheduled Payment Date" means the April 25, 2014 Payment Date.

"Class A-3 Noteholder" means the Person in whose name a Class A-3 Note is
registered in the Note Register.

"Class A-3 Notes" means the 1.39% Asset Backed Notes, Class A-3, substantially
in the form of Exhibit A-3 to the Indenture.

"Class A-3 Rate" means 1.39% per annum.

"Class A-4 Final Scheduled Payment Date" means the October 25, 2016 Payment
Date.

"Class A-4 Noteholder" means the Person in whose name a Class A-4 Note is
registered in the Note Register.

"Class A-4 Notes" means the 2.10% Asset Backed Notes, Class A-4, substantially
in the form of Exhibit A-4 to the Indenture.

"Class A-4 Rate" means 2.10% per annum.

"Closing Date" means April 21, 2010.

"Collateral" has the meaning specified in the Granting Clause of the Indenture.

"Collection Account" means the account designated as such, established and
maintained pursuant to Section 5.01(a).

"Collection Period" means with respect to any Payment Date, the calendar month
preceding such Payment Date (or in the case of the first Payment Date, the
period from the Cutoff Date through the last day of the calendar month preceding
the month in which the first Payment Date occurs). Any amount stated as of the
last day of a Collection Period shall give effect to all applications of
collections as determined as of the close of business on such last day.

"Commission" means the Securities and Exchange Commission.

"Contract" means a motor vehicle retail installment sale contract.

"Conveyed Assets" shall have the meaning set forth in Section 2.01.

“Corporate Trust Office” shall have the meaning (i) with respect to the
Indenture Trustee, set forth in the Indenture; and (ii) with respect to the
Owner Trustee, set forth in the Trust Agreement.

"Custodian" means BMW FS, in its capacity as custodian of the Receivables.

"Cutoff Date" means the close of business on February 28, 2010.

"Dealer" means the dealer who sold a Financed Vehicle and who originated the
related Receivable and assigned it to BMW FS pursuant to a Dealer Agreement.

"Dealer Agreement" means an agreement between BMW FS and a Dealer pursuant to
which such Dealer sells Contracts to BMW FS substantially in the form of Exhibit
D.

"Delivery" when used with respect to Trust Account Property means:

(a)

with respect to bankers' acceptances, commercial paper, negotiable certificates
of deposit and other obligations that constitute "instruments" within the
meaning of Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer thereof to the Indenture Trustee by physical delivery to the
Indenture Trustee endorsed to, or registered in the name of, the Indenture
Trustee or endorsed in blank, and, with respect to a certificated security (as
defined in Section 8-102(a)(4) of the UCC) transfer thereof (i) by delivery of
such certificated security endorsed to, or registered in the name of, the
Indenture Trustee or (ii) by delivery thereof to a "clearing corporation" (as
defined in Section 8-102(a)(5) of the UCC) and the making by such clearing
corporation of appropriate entries on its books reducing the appropriate
securities account of the transferor and increasing the appropriate securities
account of the Indenture Trustee by the amount of such certificated security and
the identification by the clearing corporation of the certificated securities
for the sole and exclusive account of the Indenture Trustee (all of the
foregoing, "Physical Property"), and, in any event, any such Physical Property
in registered form shall be in the name of the Indenture Trustee or its nominee;
and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Account Property to the Indenture Trustee or its nominee or custodian,
consistent with changes in applicable law or regulations or the interpretation
thereof;

(b)

with respect to any security issued by the U.S. Treasury, the Federal Home Loan
Mortgage Corporation or by the Federal National Mortgage Association that is a
book-entry security held through the Federal Reserve System pursuant to federal
book-entry regulations, the following procedures, all in accordance with
applicable law, including applicable federal regulations and Articles 8 and 9 of
the UCC: book-entry registration of such Trust Account Property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
securities intermediary that is also a "depository" pursuant to applicable
federal regulations; the making by such securities intermediary of entries in
its books and records crediting such Trust Account Property to the Indenture
Trustee's security account at the securities intermediary and identifying such
book-entry security held through the Federal Reserve System pursuant to federal
book-entry regulations as belonging to the Indenture Trustee; and such
additional or alternative procedures as may hereafter become appropriate to
effect complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee, consistent with changes in applicable law or regulations or
the interpretation thereof;

(c)

with respect to any item of Trust Account Property that is an uncertificated
security under Article 8 of the UCC and that is not governed by clause (b)
above, registration on the books and records of the issuer thereof in the name
of the Indenture Trustee or its nominee or custodian who either (i) becomes the
registered owner on behalf of the Indenture Trustee or (ii) having previously
become the registered owner, acknowledges that it holds for the Indenture
Trustee; and

(d)

with respect to any item of Trust Account Property that is a security
entitlement causing the securities intermediary to indicate on its books and
records that such security entitlement has been credited to a securities account
of the Indenture Trustee.

"Depositor" means BMW FS Securities LLC and its successors in interest.

"Determination Date" means, with respect to each Payment Date, the second
Business Day immediately preceding the related Payment Date.

"Eligible Deposit Account" means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any State, having corporate trust powers and acting as
trustee for funds deposited in such account, so long as any of the securities of
such depository institution shall have a credit rating from each Rating Agency
in one of its generic rating categories that signifies investment grade.

"Eligible Institution" means:

(a) the corporate trust department of the Indenture Trustee or the Owner
Trustee; or

(b) a depository institution organized under the laws of the United States of
America or any State, that (i) has either (A) a long-term unsecured debt rating
of “A+” or higher by S&P and acceptable to Moody’s or (B) short-term unsecured
debt obligations rated in the highest short-term rating category by each Rating
Agency and (ii) the deposits of which are insured by the FDIC.

"Eligible Investments" means securities, negotiable instruments or security
entitlements that evidence:

(a)

direct obligations of, and obligations fully guaranteed as to the full and
timely payment by, the United States of America;

(b)

demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America or any State (or any domestic branch of a foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time of the investment
or contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such depository institution
or trust company) thereof shall have a credit rating from each Rating Agency in
the highest investment category granted thereby;

(c)

commercial paper having, at the time of the investment or contractual commitment
to invest therein, a rating from each Rating Agency in the highest investment
category granted thereby;

(d)

investments in money market funds having a rating from each Rating Agency in the
highest investment category granted thereby (including funds for which the
Indenture Trustee or the Owner Trustee or any of their respective Affiliates is
investment manager or advisor);

(e)

bankers' acceptances issued by any depository institution or trust company
referred to in clause (b) above;

(f)

repurchase obligations with respect to any security that is a direct obligation
of, or fully guaranteed by, the United States of America or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States of America, in either case entered into with a
depository institution or trust company (acting as principal) described in
clause (b) above; and

(g)

any other investment with respect to which the Issuer, the Indenture Trustee or
the Servicer has received written notification from each Rating Agency that the
acquisition of such investment will satisfy the Rating Agency Condition.

Eligible Investments may include, without limitation, those investments for
which the Indenture Trustee or an affiliate of the Indenture Trustee provides
services and receives compensation.

"Eligible Servicer" means BMW FS or any other Person that at the time of its
appointment as Servicer (i) is servicing a portfolio of motor vehicle retail
installment sale contracts, (ii) is legally qualified and has the capacity to
service the Receivables, (iii) has demonstrated the ability professionally and
competently to service a portfolio of motor vehicle retail installment sale
contracts similar to the Receivables with reasonable skill and care and (iv) has
a minimum net worth of $50,000,000.

"Exchange Act" means the Securities and Exchange Act of 1934, as amended.

"FDIC" means the Federal Deposit Insurance Corporation, and its successors.

"Financed Vehicle" means a new or used automobile, motorcycle or light truck,
together with all accessions thereto, securing an Obligor's indebtedness under
the related Contract.

"Force Majeure" means any delay or failure in performance caused by acts beyond
the Servicer's reasonable control, including acts of God, war, vandalism,
sabotage, accidents, fires, floods, strikes, labor disputes, mechanical
breakdown, shortages or delays in obtaining suitable parts or equipment,
material, labor, or transportation, acts of subcontractors, interruption of
utility services, acts of any unit of government or governmental agency, or any
similar or dissimilar cause.

"Indenture" means the Indenture, dated as of March 1, 2010, between the Issuer
and the Indenture Trustee.

"Indenture Trustee" means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

"Initial Pool Balance" means an amount equal to the aggregate Principal Balance
of the Receivables as of the Cutoff Date.

"Insolvency Event" means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or State bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person's affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
State bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

"Interest Distribution Account" means the account designated as such,
established and maintained pursuant to Section 5.01(b).

"Interest Period" means (a) with respect to the Class A-1 Notes, the period from
and including the most recent Payment Date (or, in the case of the first Payment
Date, the Closing Date) to but excluding the next succeeding Payment Date and
(b) with respect to the Class A-2, Class A-3 and Class A-4 Notes, the period
from and including the 25th day of the calendar month preceding a Payment Date
(or, in the case of the first Payment Date, from and including the Closing Date)
to but excluding the 25th day of the calendar month in which the Payment Date
occurs.

"Investment Earnings" means, with respect to any Payment Date, the investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Collection Account, the Note Distribution Account and the Reserve Account to be
applied on such Payment Date pursuant to Section 5.01(d).

"Issuer" means BMW Vehicle Owner Trust 2010-A.

"Lien" means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics' liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.

"Liquidated Receivable" means a Receivable with respect to which the earliest of
the following shall have occurred: (i) the related Financed Vehicle has been
repossessed and liquidated, (ii) the related Financed Vehicle has been
repossessed in excess of 90 days and has not yet been liquidated, (iii) the
Servicer has determined in accordance with its credit policies that all amounts
that it expects to receive with respect to the Receivable have been received or
(iv) the end of the Collection Period in which the Receivable becomes 150 days
or more past due.

"Liquidation Proceeds" means, with respect to any Receivable that becomes a
Liquidated Receivable, the moneys collected in respect thereof, from whatever
source, during the Collection Period in which such Receivable became a
Liquidated Receivable, including liquidation of the related Financed Vehicle,
net of the sum of any out-of-pocket expenses of the Servicer reasonably
allocated to such liquidation and any amounts required by law to be remitted to
the Obligor on such Liquidated Receivable.

"Minimum Required Rating" means, with respect to BMW Capital, a short-term
unsecured debt rating of the commercial paper of BMW Capital (which commercial
paper is guaranteed by Bayerische Motoren Werke Aktiengesellschaft) equal to or
greater than "Prime-1" by Moody's and "A-1" by Standard & Poor's, or such other
rating for which the Rating Agency Condition is satisfied and is acceptable to
Moody’s.

"Moody's" means Moody's Investors Service, Inc., and its successors.

"Net Investment Losses" means, with respect to a Trust Account and any
Collection Period, the amount, if any, by which the aggregate of all losses and
expenses incurred during such period in connection with the investment of funds
in Eligible Investments in accordance with Section 5.01(d) exceeds the aggregate
of all interest and other income realized during such period on such funds.

"Nonrecoverable Advance" means any Advance made or proposed to be made pursuant
to Section 5.11, which the Servicer believes, in its good faith judgment, is
not, or if made would not be, ultimately recoverable from Liquidation Proceeds
or otherwise or any Advance so deemed in accordance with Section 5.11. In
determining whether an Advance is or will be nonrecoverable, the Servicer need
not take into account that it might receive any amounts in a deficiency
judgment.

"Note Distribution Account" means the account designated as such, established
and maintained pursuant to Section 5.01(b).

"Note Pool Factor" means, with respect to each Class of Notes as of the close of
business on the last day of a Collection Period, a two-digit decimal figure
equal to the Outstanding Amount of such Class of Notes (after giving effect to
any reductions thereof to be made on the immediately following Payment Date)
divided by the original Outstanding Amount of such Class of Notes.  Each Note
Pool Factor will be 1.00 as of the Closing Date; thereafter, the Note Pool
Factor will decline to reflect reductions in the Outstanding Amount of such
Class of Notes.

"Noteholders" shall mean the Class A-1 Noteholders, the Class A-2 Noteholders,
the Class A-3 Noteholders and the Class A-4 Noteholders.

"Obligor" on a Receivable means the purchaser or co-purchasers of the related
Financed Vehicle, and any other Person obligated to make payments thereunder.

"Officers' Certificate" means a certificate signed by (a) any vice president or
the controller and (b) the president, any vice president, the treasurer, any
assistant treasurer, the controller, the secretary or any assistant secretary of
the Depositor or the Servicer, as appropriate.

"Opinion of Counsel" means one or more written opinions of counsel, who may be
an employee of or counsel to the Depositor or the Servicer, which counsel shall
be satisfactory to the Indenture Trustee, the Owner Trustee or the Rating
Agencies, as applicable, and which shall be addressed to the Owner Trustee and
the Indenture Trustee and which shall be at the expense of the person required
to provide such an Opinion of Counsel.

"Outstanding" has the meaning assigned to such term in the Indenture.

"Outstanding Amount" means, as of any date of determination, the aggregate
principal amount of one Class or of all Classes of Notes, as applicable,
Outstanding as of such date of determination.

"Outstanding Amount Advanced" means, as to any Payment Date, the aggregate of
all Advances remitted by the Servicer out of its own funds pursuant to Section
5.11, less the aggregate of all related Advance Reimbursement Amounts actually
received prior to such Payment Date.

"Owner Trustee" means Wilmington Trust Company, acting not in its individual
capacity but solely as owner trustee under the Trust Agreement.

"Payment Date" means, with respect to each Collection Period, the 25th day of
the following month or, if such day is not a Business Day, the immediately
following Business Day, commencing on May 25, 2010.

"Physical Property" has the meaning assigned to such term in the definition of
"Delivery" above.

"Pool Balance" means, with respect to any Payment Date, an amount equal to the
aggregate Principal Balance of the Receivables at the end of the related
Collection Period, after giving effect to all payments of principal received
from Obligors and all Purchase Amounts allocable to principal to be remitted by
the Servicer or the Seller, as applicable, for the related Collection Period,
and exclusive of all Liquidated Receivables.

"Principal Balance" means, with respect to any Receivable and as of any date,
the Amount Financed minus an amount equal to, as of the close of business on the
last day of the related Collection Period, (i) that portion of all amounts
received on or prior to such day with respect to such Receivable and allocable
to principal using the Simple Interest Method; (ii) any Purchase Amounts with
respect to such Receivable allocable to principal (to the extent not included in
clause (i) above); and (iii) any prepayments or other payments applied to reduce
the unpaid principal balance of such Receivable (to the extent not included in
clause (i) above).

"Principal Distribution Account" means the account designated as such,
established and maintained pursuant to Section 5.01(b).

“Priority Distribution Amount” means, with respect to any Payment Date, an
amount not less than zero equal, of an amount equal to (i) the aggregate
Outstanding Amount of all the Notes as of the preceding Payment Date (after
giving effect to any principal payments made on the Notes on that preceding
Payment Date) or the Closing Date (in the case of the first Payment Date), as
the case may be, minus (ii) the Adjusted Pool Balance; provided however, that
the Priority Principal Distribution Amount shall not exceed the sum of the
aggregate Outstanding Amount of all of the Notes on that Payment Date; and
provided further, that the Priority Principal Distribution Amount on and after
the Final Scheduled Payment Date of a Class of Notes shall not be less than the
amount that is necessary to reduce the Outstanding Amount of that Class of Notes
and all earlier maturing Classes of Notes to zero.

"Purchase Amount" means, with respect to any Receivable that became a Purchased
Receivable, in the case of a Receivable purchased by or on behalf of the
Servicer pursuant to Section 4.07, an Administrative Purchase Payment or in the
case of a Receivable repurchased by or on behalf of the Seller pursuant to
Section 3.03 hereof and the Receivables Purchase Agreement, a Warranty Purchase
Payment, as applicable.

"Purchased Receivable" means a Receivable purchased as of the close of business
on the last day of a Collection Period by or on behalf of the Servicer pursuant
to Section 4.07 or by or on behalf of the Seller pursuant to Section 3.03 hereof
and the Receivables Purchase Agreement.

"Rating Agency" means Moody's and Standard & Poor's, as the context may require.
If none of Moody’s, Standard & Poor's or a successor thereto remains in
existence, "Rating Agency" shall mean any nationally recognized statistical
rating organization or other comparable Person designated by the Depositor.

"Rating Agency Condition" means, with respect to any action, that each Rating
Agency shall have been given ten Business Days (or such shorter period as is
practicable to each Rating Agency) prior notice thereof and within ten Business
Days of each Rating Agency’s receipt of such notice (or such shorter period as
is practicable to each Rating Agency) that (i) in the case of Moody’s, such
Rating Agency shall not have notified the Issuer and the Indenture Trustee in
writing that such action will result in a Rating Event or (ii) in the case of
S&P, such Rating Agency shall have provided written confirmation to the Issuer
and the Indenture Trustee that such action will not result in a Rating Event.
 Further, each Rating Agency retains the right to downgrade, qualify or withdraw
its rating assigned to all or any of the Notes at any time in its sole judgment
even if the Rating Agency Condition with respect to an event or action had been
previously satisfied pursuant to the preceding sentence.

“Rating Event” means the qualification, reduction or withdrawal by one of the
Rating Agencies of its then-current rating of any Class of Notes.

"Realized Losses" means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance thereof over the
portion of related Liquidation Proceeds and Recoveries allocable to principal.

"Receivable Files" means the following documents with respect to each Financed
Vehicle:

(i)

in the case of each Receivable constituting “tangible chattel paper”, the fully
executed original of each Receivable (together with any agreements modifying
each such Receivable including any deferment agreement) or, in the case of each
Receivable constituting “electronic chattel paper”, the “authoritative copy” (as
such term is used in Section 9-105 of the UCC) of such Receivable;

(ii)

the original credit application, or an electronic copy thereof;

(iii)

the original certificate of title or such other documents (electronic or
otherwise, as used in the applicable jurisdiction) that the Servicer or the
Seller shall keep on file in accordance with its customary procedures evidencing
the security interest of the Seller in the related Financed Vehicle; and

(iv)

any and all other documents that the Servicer shall have kept on file in
accordance with its customary procedures relating to a Receivable, an Obligor or
a Financed Vehicle.

"Receivables" means any Contract listed on Schedule A (which Schedule may be in
the form of microfiche).

"Receivables Purchase Agreement" means the Receivables Purchase Agreement dated
as of March 1, 2010, between BMW FS, as seller, and the Depositor.

"Record Date" means, as to any Payment Date or the Redemption Date (i) if the
Notes are issued in book-entry form, the close of business on the Business Day
immediately preceding such Payment Date or the Redemption Date and (ii) if the
Notes are issued in definitive form, the last Business Day of the month
preceding such Payment Date or the Redemption Date.

"Recoveries" means, with respect to any Receivable that becomes a Liquidated
Receivable, monies collected in respect thereof, from whatever source, during
any Collection Period following the Collection Period in which such Receivable
became a Liquidated Receivable, net of the sum of any amounts expended by the
Servicer for the account of the Obligor and any amounts required by law to be
remitted to the Obligor.

"Redemption Price" shall have the meaning set forth in the Indenture.

"Regular Principal Distribution Amount" means, with respect to any Payment Date,
an amount not less than zero equal to the excess, if any, of (i) the aggregate
Outstanding Amount of all the Notes as of the preceding Payment Date (after
giving effect to any principal payments made on the Notes on such preceding
Payment Date) or the Closing Date (in the case of the first Payment Date), as
the case may be, minus (ii) the Adjusted Pool Balance less the Target
Overcollateralization Amount with respect to such Payment Date; over the
Priority Principal Distribution Amount deposited in the Note Distribution
Account with respect to such Payment Date; provided however, that the Regular
Principal Distribution Amount shall not exceed the sum of the aggregate
Outstanding Amount of all of the Notes on that Payment Date (after giving effect
to any principal payments made on the Notes on the current Payment Date in
respect of the Priority Principal Distribution Amount, if any); provided
further, that the Regular Principal Distribution Amount on and after the Final
Scheduled Payment Date of a Class of Notes shall not be less than the amount
that is necessary to reduce the Outstanding Amount of that Class of Notes and
all earlier maturing Classes of Notes to zero.

"Regulation AB" means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.




"Reserve Account" means the account designated as such, established by the
Issuer and maintained by the Indenture Trustee pursuant to Section 5.01(c).

"Reserve Account Initial Deposit" means $1,937,984.62.

"Reserve Account Required Amount" means (a) on the Closing Date, the Reserve
Account Initial Deposit and (b) with respect to any Payment Date, an amount
equal to the lesser of $1,937,984.62 and the aggregate Outstanding Amount of the
Notes.

"Reserve Account Withdrawal Amount" means, with respect to each Payment Date,
the lesser of (x) the excess of (i) the amounts due under Section 5.06(b)(i)
through (iii) over (ii) Available Amounts for such Payment Date and (y) the
amount on deposit in the Reserve Account on such Payment Date.

"Responsible Officer" means the president, any vice president, the treasurer,
any assistant treasurer, the controller, the secretary or any assistant
secretary of the Servicer.

“Sarbanes Certification” has the meaning set forth in Section 4.11(a)(iv).

"Scheduled Payment" means, with respect to each Receivable, the scheduled
monthly payment amount set forth in the related Contract and required to be paid
by the Obligor during each Collection Period.

"Securities" means the Notes and the Certificates.

"Securityholders" means the Noteholders or the Certificateholders, as the
context may require.

"Seller" means BMW FS and its successor in interest, as the seller of the
Receivables to the Depositor pursuant to the Receivables Purchase Agreement.

"Servicer" means BMW FS, as the servicer of the Receivables, and each successor
to BMW FS (in the same capacity) pursuant to Section 7.03 or 8.03.

"Servicer Termination Event" shall have the meaning set forth in Section 8.01.

"Servicer's Certificate" means an Officers' Certificate of the Servicer
delivered pursuant to Section 4.09, substantially in the form of Exhibit C.

"Servicing Criteria" means the "servicing criteria" set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.




"Servicing Fee" means, for each Collection Period, an amount equal to 1.00% per
annum of the Pool Balance as of the first day of the Collection Period; provided
that in the case of the first Payment Date, the Servicing Fee will be an amount
equal to the sum of (a) 1.00% per annum of the Pool Balance as of the Cutoff
Date and (b) 1.00% per annum of the Pool Balance as of April 1, 2010.

"Servicing Fee Rate" means 1.00% per annum.

"Simple Interest Method" means the method of allocating the monthly payments
received with respect to a Receivable to interest in an amount equal to the
product of (i) the applicable stated annual percentage rate, (ii) the period of
time (expressed as a fraction of a year, based on the actual number of days in
the calendar month and 365 days in the calendar year) elapsed since the
preceding payment was made under such Receivable and (iii) the outstanding
principal amount of such Receivable, and allocating the remainder of each such
monthly payment to principal.

"Standard & Poor's" means Standard & Poor’s, a Division of The McGraw-Hill
Companies, Inc., and its successors.

"Subcontractor" means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as "servicing" is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to the Receivables under the direction or authority of the
Servicer or a Subservicer.




"Subservicer" means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in Item 1122(d) of Regulation AB.




"Supplemental Servicing Fee" shall have the meaning set forth in Section 4.08.  

"Target Overcollateralization Amount" means, with respect to any Payment Date,
the product of (i) 4.30% and (ii) the initial Adjusted Pool Balance.

"Trust" means the Issuer.

"Trust Account Property" means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.

"Trust Accounts" means the Collection Account, the Note Distribution Account and
the Reserve Account.

"Trust Agreement" means the Amended and Restated Trust Agreement, dated as of
April 21, 2010, between the Depositor and the Owner Trustee.

"Trust Fees and Expenses" means all accrued and unpaid Owner Trustee and
Indenture Trustee's fees and any amounts due to the Owner Trustee and the
Indenture Trustee for reimbursement of expenses or in respect of indemnification
and other administrative fees of the Trust.

"Trust Officer" means, with respect to the Indenture Trustee or Owner Trustee,
as applicable, any officer within the Corporate Trust Office or successor group
of the Indenture Trustee or the Owner Trustee, respectively, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary or
any other officer of the Indenture Trustee or the Owner Trustee, respectively,
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of the Basic Documents.

"UCC" means the Uniform Commercial Code, as in effect in the relevant
jurisdiction.

“Warranty Purchase Payment” means with respect to any Receivable repurchased by
or on behalf of the Seller pursuant to Section 3.03 or the Receivables Purchase
Agreement, an amount equal to the Receivable’s unpaid Principal Balance, plus
interest thereon at a rate equal to the stated Annual Percentage Rate for the
Receivable to the last day of the Collection Period relating to the preceding
such repurchase.

"Yield Supplement Overcollateralization Amount" means, with respect to any
Payment Date, the dollar amount set forth next to such Payment Date on Schedule
C hereto.

SECTION 1.02.

Other Definitional Provisions.  

(a)

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Indenture or, if not defined therein, in the
Trust Agreement.

(b)

All terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.

(c)

As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained in this Agreement or in any
such certificate or other document shall control.

(d)

The words "hereof," "herein," "hereunder" and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Article, Section, Schedule and Exhibit
references contained in this Agreement are references to Articles, Sections,
Schedules and Exhibits in or to this Agreement unless otherwise specified; and
the term "including" shall mean "including without limitation".

(e)

The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

(f)

Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

ARTICLE II.

CONVEYANCE OF RECEIVABLES

SECTION 2.01.

Conveyance of Receivables.  

In consideration of the Issuer's delivery to or upon the order of the Depositor
of the Notes and the Certificates, the Depositor does hereby sell, transfer,
assign, set over and otherwise convey to the Issuer, without recourse (subject
to the obligations of the Depositor set forth herein), all right, title and
interest of the Depositor in and to the following assets and property, whether
now owned or existing or hereafter acquired or arising:

(i)

the Receivables and all moneys received thereon after the close of business on
the Cutoff Date;

(ii)

the security interests in the Financed Vehicles and any accessions thereto
granted by Obligors pursuant to the Receivables and any other interest of the
Depositor in such Financed Vehicles;

(iii)

any Liquidation Proceeds and Recoveries and any other proceeds with respect to
the Receivables from claims on any theft, physical damage, credit life or
disability insurance policies covering the Financed Vehicles or the related
Obligors, including any vendor's single interest or other collateral protection
insurance policy;

(iv)

any property that shall have secured a Receivable and shall have been acquired
by or on behalf of the Depositor, the Seller, the Servicer or the Trust;

(v)

all documents and other items contained in the Receivable Files;

(vi)

all of the Depositor's rights (but not its obligations) under the Receivables
Purchase Agreement;

(vii)

the Trust Accounts and all funds on deposit from time to time in the Trust
Accounts and the Certificate Distribution Account and in all investments therein
and proceeds thereof (including all Investment Earnings thereon); and

(viii)

all proceeds from any Receivable repurchased by a Dealer pursuant to a Dealer
Agreement; and

(ix)

the proceeds of any and all of the foregoing (collectively, with the assets
listed in clauses (i) through (viii) above, the "Conveyed Assets").

It is the intention of the Depositor that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
other related property from the Depositor to the Trust and the beneficial
interest in and title to the Receivables and the related property shall not be
part of the Depositor's estate in the event of the filing of a bankruptcy
petition by or against the Depositor under any bankruptcy law. In the event
that, notwithstanding the intent of the Depositor, the transfer and assignment
contemplated hereby is held not to be a sale, this Agreement shall constitute a
security agreement under applicable law, and the Depositor hereby grants, to the
Issuer a first priority perfected security interest in all of the Depositor's
right, title and interest in and to the Conveyed Assets, whether now owned or
existing or hereafter acquired or arising, and under all accounts, money,
chattel paper, securities, instruments, documents, deposit accounts,
certificates of deposit, letters of credit, advices of credit, banker's
acceptances, uncertificated securities, general intangibles, contract rights,
goods and other property consisting of, arising from or relating to such
Conveyed Assets, as security for the Depositor's obligations hereunder.

ARTICLE III.

THE RECEIVABLES

SECTION 3.01.

Representations and Warranties of the Seller.  

(a)

The Seller has made each of the representations and warranties set forth in
Exhibit A hereto under the Receivables Purchase Agreement and has consented to
the assignment by the Depositor to the Issuer of the Depositor's rights with
respect thereto. Such representations and warranties speak as of the execution
and delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Receivables to the Issuer and the pledge of
such Receivables to the Indenture Trustee. Pursuant to Section 2.01 of this
Agreement, the Depositor has sold, assigned, transferred and conveyed to the
Issuer, as part of the assets of the Issuer, its rights under the Receivables
Purchase Agreement, including the representations and warranties of the Seller
therein as set forth in Exhibit A, upon which representations and warranties the
Issuer relies in accepting the Receivables and delivering the Securities,
together with all rights of the Depositor with respect to any breach thereof,
including the right to require the Seller to repurchase Receivables in
accordance with the Receivables Purchase Agreement. It is understood and agreed
that the representations and warranties referred to in this Section shall
survive the sale and delivery of the Receivables to the Issuer (or the Custodian
on its behalf) and the pledge of the Receivables to the Indenture Trustee.

(b)

The Seller hereby agrees that the Issuer shall have the right to enforce any and
all rights under the Receivables Purchase Agreement assigned to the Issuer
herein, including the right to cause the Seller to repurchase any Receivable
with respect to which it is in breach of any of its representations and
warranties set forth in Exhibit A, directly against the Seller as though the
Issuer were a party to the Receivables Purchase Agreement, and the Issuer shall
not be obligated to exercise any such rights through the Depositor.

SECTION 3.02.

Representations and Warranties of the Depositor.  The Depositor makes the
following representations and warranties, on which the Issuer relies in
accepting the Receivables and delivering the Securities. Such representations
and warranties speak as of the execution and delivery of this Agreement and as
of the Closing Date, but shall survive the sale, transfer and assignment of the
Receivables by the Depositor to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture and with respect to the
representations and warranties set forth in paragraphs (d) through (j) below,
shall be non-waivable:

(a)

Title. The Depositor shall convey to the Issuer all right, title and interest of
the Depositor in and to the Receivables.

(b)

All Filings Made. The Depositor has caused all filings (including UCC filings)
to be made in the State of Ohio and the State of Delaware with respect to the
sale of the Conveyed Assets to the Issuer and the pledge contemplated in the
Basic Agreements to the Indenture Trustee.

(c)

Liens. The Depositor has not taken any actions to create, incur or suffer to
exist any Lien on or restriction on transferability of any Conveyed Asset except
for the Lien of the Indenture and the restrictions on transferability imposed by
this Agreement.

(d)

Valid Security Interest. This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Conveyed Assets in favor of
the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Depositor.

(e)

Perfection. The Depositor has taken all steps necessary to perfect its security
interest against the Obligors in the property securing the Receivables.

(f)

Chattel Paper. Each Receivable constitutes "tangible chattel paper" or
“electronic chattel paper” within the meaning of the applicable UCC.

(g)

Good and Marketable Title. The Depositor owns and has good and marketable title
to the Receivables free and clear of any Lien, claim or encumbrance of any
Person.

(h)

Filing of Financing Statements. The Depositor has caused or will have caused,
within ten days, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Conveyed Assets granted to the
Issuer hereunder.

(i)

Other Financing Statements. Other than the security interest granted to the
Issuer pursuant to this Agreement, the Depositor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Conveyed
Assets. The Depositor has not authorized the filing of and is not aware of any
financing statements against the Depositor that include a description of
collateral covering the Conveyed Assets other than any financing statement
relating to the security interest granted to the Issuer hereunder or that has
been terminated. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.

(j)

Original Contract. The Depositor has in its possession all original copies of
the Contracts that constitute or evidence the Receivables (or, in the case of
each Receivable constituting electronic chattel paper the custodian has
“control” (as such term is used in Section 9-105 of the UCC) of each such
Recievable).  The Contracts that constitute or evidence the Receivables do not
have any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Issuer. All financing statements
filed or to be filed against the Depositor in favor of the Issuer in connection
herewith describing the Receivables contain a statement to the following effect:
"A purchase of or security interest in any collateral described in this
financing statement will violate the rights of the Issuer."

SECTION 3.03.

Repurchase Upon Breach.  Each of the Depositor, the Issuer, the Indenture
Trustee, the Seller and the Servicer shall inform the other parties to this
Agreement promptly, in writing, upon the discovery by it of any breach of the
Seller's representations and warranties made pursuant to Section 3.01 of this
Agreement or Sections 3.02 and 3.03 of the Receivables Purchase Agreement,
without regard to any limitation set forth in such representation or warranty
concerning the knowledge of the Seller as to the facts stated therein; provided,
however, the Indenture Trustee shall have no obligation at any time to perform
any actions to determine if any breaches exist.  Unless any such breach shall
have been cured by the last day of the second Collection Period following the
Collection Period in which it discovers or receives notice of such breach (or,
at the Seller’s election, the last day of the first Collection Period following
the Collection Period in which it discovers or receives notice of such breach),
the Seller shall be obligated and, if necessary, the Issuer shall enforce the
obligations of the Seller under the Receivables Purchase Agreement, to purchase
any Receivable materially and adversely affected by any such breach. In
consideration of the repurchase of any such Receivable, the repurchasing Seller
shall remit the applicable Purchase Amount to the Collection Account and notify
in writing the Indenture Trustee of such deposit, in the manner specified in
Section 5.04.  The sole remedy of the Issuer, the Indenture Trustee, the
Noteholders, or the Certificateholders with respect to the unpaid balance plus
accrued interest on any Receivable as to which a breach of a representation or
warranty has occurred pursuant to Section 3.01 of this Agreement or Section 3.02
of the Receivables Purchase Agreement or the agreement contained in this Section
shall be to require the Seller to purchase such Receivable pursuant to this
Section or to repurchase such Receivable pursuant to the Receivables Purchase
Agreement.

SECTION 3.04.

Custody of Receivable Files.  To assure uniform quality in servicing the
Receivables and to reduce administrative costs, the Issuer hereby revocably
appoints the Servicer, and the Servicer hereby accepts such appointment, to act
for the benefit of the Issuer and the Indenture Trustee as custodian of the
Receivable Files (whether held in tangible paper form or electronic form), which
are hereby constructively delivered by the Issuer to the Indenture Trustee.  The
Servicer may appoint one or more agents to act as subcustodians of certain items
contained in a Receivables File so long as the Servicer remains primarily
responsible for their safekeeping and for its duties and obligations as
custodian hereunder.

SECTION 3.05.

Duties of Servicer as Custodian.  

(a)

Safekeeping. The Servicer shall hold the Receivable Files as custodian for the
benefit of the Issuer and the Indenture Trustee, and shall maintain such
accurate and complete accounts, records and computer systems pertaining to each
Receivable File as shall enable the Issuer to comply with this Agreement. In
performing its duties as custodian, the Servicer shall act with reasonable care,
using that degree of skill and attention that the Servicer exercises with
respect to the receivable files relating to all comparable automotive and
motorcycle receivables that the Servicer services for itself or others and the
Servicer acknowledges that for purposes of Section 9-313(c) of the UCC that it
is retaining possession of and acting as custodian for the Receivable Files for
the benefit of the Indenture Trustee. The Servicer shall conduct, or cause to be
conducted, periodic reviews of the Receivable Files held by it under this
Agreement in a manner consistent with its reviews of other receivables serviced
for its own account and of the related accounts, records and computer systems,
in such a manner as shall enable the Issuer or the Indenture Trustee to verify
the accuracy of the Servicer's record keeping. The Servicer shall promptly
report to the Issuer and the Indenture Trustee any material failure on its part
to hold the Receivable Files and maintain its accounts, records and computer
systems as herein provided and shall promptly take appropriate action to remedy
any such material failure. Nothing herein shall be deemed to require an initial
review or any periodic review by the Issuer or the Indenture Trustee of the
Receivables or the Receivable Files.

(b)

Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at one of its offices specified in Schedule B to this Agreement
or at such other office as shall be specified to the Issuer and the Indenture
Trustee by written notice not later than 30 days after any change in location
(except that, in the case of any Receivable constituting “electronic chattel
paper”, the “authoritative copy” (as such term is used in Section 9-105 of the
UCC) of such Receivable shall be maintained by the Servicer in a computer system
such that the Servicer maintains “control” (as such term is used in Section
9-105 of the UCC) over such “authoritative copy”). The Servicer shall make
available to the Issuer and the Indenture Trustee or their duly authorized
representatives, attorneys or auditors a list of locations of the Receivable
Files and the related accounts, records and computer systems maintained by the
Servicer at such times during normal business hours as the Issuer shall
reasonably instruct, which does not unreasonably interfere with the Servicer's
normal operations or customer or employee relations.

(c)

Release of Documents. Upon written instructions from the Indenture Trustee, the
Servicer shall release any document in the Receivable Files to the Indenture
Trustee or its agent or designee, as the case may be, at such place or places as
the Indenture Trustee may designate, as soon as practicable.  The Servicer shall
not be responsible for any loss occasioned by the failure of the Indenture
Trustee to return any document or any delay in doing so.

SECTION 3.06.

Instructions; Authority to Act.  The Servicer shall be deemed to have received
proper instructions with respect to the Receivable Files upon its receipt of
written instructions signed by a Trust Officer of the Indenture Trustee or, if
the Notes have been paid in full, by the Issuer.

SECTION 3.07.

Custodian's Indemnification.  The Servicer, as custodian, shall indemnify the
Issuer, the Owner Trustee and the Indenture Trustee and each of their officers,
directors, employees and agents for any and all liabilities, obligations,
losses, compensatory damages, payments, costs, or expenses of any kind
whatsoever that may be imposed on, incurred by or asserted against the Issuer,
the Owner Trustee or the Indenture Trustee or any of their officers, directors,
employees or agents as the result of any improper act or omission in any way
relating to the maintenance and custody by the Servicer as custodian of the
Receivable Files; provided, however, that the Servicer shall not be liable to
the Owner Trustee, the Indenture Trustee or any such officer, director, employee
or agent of the Owner Trustee or the Indenture Trustee for any portion of any
such amount resulting from the willful misfeasance, bad faith or negligence (or
gross negligence in the case of the Owner Trustee) of the Owner Trustee or the
Indenture Trustee, as the case may be, or any such officer, director, employee
or agent of the Owner Trustee or the Indenture Trustee, as the case may be.

Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts or
omissions of such Servicer preceding such resignation or removal and shall
include reasonable fees and expenses of counsel and expenses of litigation, each
of which is duly documented. If the Servicer shall have made any indemnity
payments pursuant to this Section and the Person to or on behalf of whom such
payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest.

SECTION 3.08.

Effective Period and Termination.  The Servicer's appointment as custodian shall
become effective as of the Cutoff Date and shall continue in full force and
effect unless and until terminated pursuant to this Section. If BMW FS, or any
successor Servicer, shall resign as Servicer in accordance with the provisions
of this Agreement or if all of the rights and obligations of BMW FS as Servicer
or any successor Servicer shall have been terminated under Section 8.02, the
appointment of such Servicer as custodian may be terminated by the Issuer or by
the Holders of Notes evidencing not less than 50% of the Outstanding Amount of
the Notes (or, if no Notes are then Outstanding, the Certificateholders
representing not less than 50% of the aggregate Certificate Percentage Interest)
in the same manner as the Indenture Trustee or such Securityholders may
terminate the rights and obligations of the Servicer under Section 8.02. As soon
as practicable after any termination of such appointment (but in no event more
than 10 Business Days after any such termination of appointment), the Servicer
shall deliver the Receivable Files to the Indenture Trustee or the Indenture
Trustee's designee at such place or places as the Indenture Trustee may
reasonably designate; provided, however, that with respect to “authoritative
copies” of the Receivables constituting electronic chattel paper, (a) if the
Servicer’s appointment as custodian has been terminated in connection with the
resignation or termination of the Servicer as servicer, the custodian shall
transfer such “authoritative copies” to the successor Servicer or (b) otherwise,
unless otherwise instructed by the Indenture Trustee, such “authoritative
copies” shall be transferred to the Indenture Trustee or the Indenture Trustee’s
designee.  In each case, if necessary, an authorized representative of BMW FS
shall use commercially reasonable efforts to convert an authoritative copy into
tangible form by permanently removing such authoritative copy from BMW FS’
electronic vaulting system and causing a contract in tangible form to be printed
as the tangible authoritative copy, and shall deliver such tangible
authoritative copy to the successor Servicer or to the Indenture Trustee or the
Indenture Trustee’s designee at the place or places as the Indenture Trustee may
reasonably designate. Notwithstanding the termination of BMW FS as custodian,
the Indenture Trustee and the Issuer agree that, upon any such termination and
for so long as BMW FS remains the Servicer hereunder, the Indenture Trustee or
the Issuer, as the case may be, shall provide, or cause its agent to provide,
access to the Receivable Files to the Servicer for the purpose of enabling the
Servicer to perform its obligations under this Agreement with respect to the
servicing of the Receivables.

ARTICLE IV.

ADMINISTRATION AND SERVICING OF RECEIVABLES

SECTION 4.01.

Duties of Servicer.  The Servicer, for the benefit of the Issuer and the
Indenture Trustee, shall manage, service, administer and make collections on the
Receivables and perform the other actions required by the Servicer under this
Agreement. The Servicer shall service the Receivables in accordance with its
customary and usual procedures. The Servicer's duties shall include the
collection and posting of all payments, responding to inquiries of Obligors,
investigating delinquencies, sending payment coupons to Obligors, reporting any
required tax information to Obligors, monitoring the Collateral, accounting for
collections, furnishing monthly and annual statements to the Owner Trustee, and
the Indenture Trustee with respect to distributions and performing the other
duties specified herein. The Servicer also shall administer and enforce all
rights of the holder of the Receivables under the Receivables and the Dealer
Agreements. The Servicer shall, or shall cause the Administrator to, prepare,
execute and deliver all certificates or other documents required to be delivered
by the Trust pursuant to the Sarbanes-Oxley Act of 2002 or the rules and
regulations promulgated thereunder. To the extent consistent with the standards,
policies and procedures otherwise required hereby, the Servicer shall follow its
customary standards, policies and procedures and shall have full power and
authority, acting alone, to do any and all things in connection with the
managing, servicing, administration and collection of the Receivables that it
may deem necessary or desirable. Without limiting the generality of the
foregoing, the Servicer is hereby authorized and empowered to execute and
deliver, on behalf of itself, the Issuer, the Owner Trustee, the Indenture
Trustee, the Certificateholders and the Noteholders, or any of them, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments with respect to the Receivables
and with respect to the Financed Vehicles; provided, however, that,
notwithstanding the foregoing, the Servicer shall not, except pursuant to an
order from a court of competent jurisdiction, release an Obligor from payment of
any unpaid amount due under any Receivable, reduce the related APR or waive the
right to collect the unpaid balance of any Receivable from an Obligor. The
Servicer is hereby authorized to commence, in its own name or in the name of the
Issuer, the Indenture Trustee, the Owner Trustee, the Certificateholders or the
Noteholders, a legal proceeding to enforce a Receivable pursuant to Section 4.03
or to commence or participate in any other legal proceeding (including a
bankruptcy proceeding) relating to or involving a Receivable, an Obligor or a
Financed Vehicle or self help as permitted by applicable law. If the Servicer
commences or participates in any such legal proceeding in its own name, the
Indenture Trustee or the Issuer shall thereupon be deemed to have automatically
assigned the applicable Receivable to the Servicer solely for purposes of
commencing or participating in such proceeding as a party or claimant, and the
Servicer is authorized and empowered by the Indenture Trustee or the Issuer to
execute and deliver in the Indenture Trustee's or the Issuer's name any notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments in connection with any such proceeding. If in any enforcement suit
or legal proceeding it shall be held that the Servicer may not enforce a
Receivable on the ground that it shall not be a real party in interest or a
holder entitled to enforce such Receivable, the Owner Trustee shall, at the
Servicer's expense and direction, take steps to enforce such Receivable,
including bringing suit in its name or the name of the Issuer, the Indenture
Trustee, the Certificateholders or the Noteholders. The Owner Trustee and the
Indenture Trustee shall upon the written request of the Servicer furnish the
Servicer with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.

SECTION 4.02.

Collection of Receivable Payments; Modifications of Receivables.  

(a)

Consistent with the standards, policies and procedures required by this
Agreement, the Servicer shall make all reasonable efforts to collect all
payments called for under the terms and provisions of the Receivables as and
when the same shall become due, and shall follow such collection procedures as
it follows with respect to all comparable motor vehicle receivables that it
services for itself or others and otherwise act with respect to the Receivables
in such a manner as will, in the reasonable judgment of the Servicer, maximize
the amount to be received by the Trust with respect thereto. The Servicer is
authorized in its discretion to waive any prepayment charge, late payment charge
or any other similar fees that may be collected in the ordinary course of
servicing any Receivable.

(b)

The Servicer may grant payment deferments only to the extent permissible in its
"Collection and Servicing Guidelines" as in effect from time to time; provided,
that no such deferment shall extend the final payment date on any Receivable
beyond the last day of the Collection Period immediately preceding the Class A-4
Final Scheduled Payment Date.

(c)

Upon any deferment not in accordance with this Section, the Servicer shall be
required to purchase the related Receivable in accordance with Section 4.07.

SECTION 4.03.

Realization upon Receivables.  Consistent with its customary procedures, the
Servicer shall use its best efforts to repossess or otherwise convert the
ownership of and liquidate any Financed Vehicle securing a Receivable with
respect to which the Servicer shall have determined that eventual payment in
full is unlikely and with respect to which the Servicer determines that such
repossession or other action is in the best interest of the Trust.

SECTION 4.04.

Physical Damage Insurance.  The Servicer shall, in accordance with its customary
servicing procedures, require each Obligor to obtain and maintain physical loss
damage insurance covering the related Financed Vehicle as of the execution of
the related Receivable.

SECTION 4.05.

Maintenance of Security Interests in Financed Vehicles.  

(a)

The Servicer shall, in accordance with its customary servicing procedures, take
such steps as are reasonably necessary to maintain perfection of the security
interest created by each Receivable in the related Financed Vehicle. The
Servicer is hereby authorized to take such steps as are necessary to re-perfect
such security interest in the event of the relocation of a Financed Vehicle, or
for any other reason. In the event that the assignment of a Receivable to the
Issuer is insufficient, without a notation on the related Financed Vehicle's
certificate of title, or without fulfilling any additional administrative
requirements under the laws of the State in which such Financed Vehicle is
located, to perfect a security interest in the related Financed Vehicle in favor
of the Issuer, the Servicer hereby agrees that the designation of BMW FS as the
secured party on the certificate of title is in its capacity as agent of the
Issuer.

(b)

The Depositor, the Issuer, the Indenture Trustee and the Servicer hereby agree
that, upon the occurrence of a Servicer Termination Event, the Indenture Trustee
may take or cause to be taken such actions as may, in the opinion of counsel to
the Indenture Trustee, be necessary to perfect or re-perfect the security
interests in the Financed Vehicles in the name of the Issuer, including by
amending the title documents of the Financed Vehicles. The Servicer hereby
agrees to pay all expenses related to such perfection or reperfection and to
take all action necessary therefor.

SECTION 4.06.

Covenants of Servicer.  By its execution and delivery of this Agreement, the
Servicer hereby covenants as follows (upon which covenants the Issuer, the
Indenture Trustee and the Issuer rely in accepting the Receivables and
delivering the applicable Securities):

(a)

Liens in Force. No Financed Vehicle securing a Receivable shall be released in
whole or in part from the security interest granted by such Receivable, except
upon payment in full of such Receivable or as otherwise contemplated herein.

(b)

No Impairment. The Servicer shall do nothing to impair the rights of the Issuer
in the property of the Issuer.

(c)

No Amendments. The Servicer shall not extend or otherwise amend the terms of any
Receivable, except in accordance with Section 4.02.

(d)

Restrictions on Liens. The Servicer shall not (A) create, incur or suffer to
exist, or agree to create, incur or suffer to exist, or consent to or permit in
the future (upon the occurrence of a contingency or otherwise) the creation,
incurrence or existence of any Lien on or restriction on transferability of any
Conveyed Asset except for the Lien of the Indenture and the restrictions on
transferability imposed by this Agreement or (B) other than as contemplated
herein, sign or file any UCC financing statements in any jurisdiction that names
BMW FS, the Depositor or the Issuer as a debtor, and any Person other than the
Depositor, the Issuer or the Indenture Trustee as a secured party or sign any
security agreement authorizing any secured party thereunder to file any such
financing statement, in each case with respect to the Conveyed Assets or the
related property.

SECTION 4.07.

Purchase of Receivables Upon Breach.  Upon discovery by any of the Servicer, the
Seller, the Depositor, the Issuer or the Indenture Trustee of a breach of any of
the covenants set forth in Sections 4.02(b), 4.05(a) or 4.06, the party
discovering such breach shall give prompt written notice to the other parties to
this Agreement; provided, however, that the failure to give any such notice
shall not affect any obligation of the Servicer under this Section 4.07. On or
before the last day of the second Collection Period in which it discovers or
receives notice of a breach of any covenant set forth in Sections 4.02(b),
4.05(a) or 4.06 that materially and adversely affects the interests of the
Issuer, the Indenture Trustee, the Owner Trustee, the Certificateholders or the
Noteholders in any Receivable (or, at the Servicer’s election, the last day of
the first Collection Period following the Collection Period in which it
discovers or receives notice of such breach), the Servicer shall, unless such
breach shall have been cured in all material respects by such date, purchase
from the Issuer the Receivable affected by such breach. In consideration of the
purchase of any such Receivable, the Servicer shall remit the related Purchase
Amount into the Collection Account, with written notice to the Indenture Trustee
of such deposit, in the manner specified in Section 5.04. Upon such purchase,
the Servicer shall be deemed to have released all claims for the reimbursement
of outstanding Advances made in respect of the Receivables so purchased. Subject
to Section 7.02, it is understood and agreed that the obligation of the Servicer
to purchase any Receivable with respect to which such a breach has occurred and
is continuing shall, if such obligation is fulfilled, constitute the sole remedy
against the Servicer for such breach available to the Issuer, the Indenture
Trustee, the Certificateholders or the Noteholders.

SECTION 4.08.

Servicing Fee.  The Servicing Fee shall be payable to the Servicer on each
Payment Date prior to the payment of interest on any Class of Notes. However, if
the Rating Agency Condition is satisfied, the Servicing Fee in respect of a
Collection Period (together with any portion of the Servicing Fee that remains
unpaid from prior Payment Dates) will be paid at the beginning of that
Collection Period out of the collections of interest on the Receivables.  The
Servicing Fee is based on the Servicing Fee Rate and shall be calculated on the
basis of a 360-day year comprised of twelve 30-day months; provided, however,
that the Servicing Fee on the first Payment Date shall be prorated to compensate
for the length of the first Collection Period. The Servicer will be entitled to
collect and retain as additional servicing compensation in respect of each
Collection Period any late fees, prepayment charges, deferment fees and other
administrative fees or similar charges collected on the Receivables (the
"Supplemental Servicing Fee"). The Servicer shall be required to pay all
expenses incurred by it in connection with its activities under this Agreement
(including taxes imposed on the Servicer and expenses incurred in connection
with distributions and reports made by the Servicer to the Owner Trustee and the
Indenture Trustee).

SECTION 4.09.

Servicer's Certificate.  Not later than 10:00 a.m. (New York City time) on each
Determination Date, the Servicer shall deliver to the Owner Trustee, the
Indenture Trustee and the Depositor, with a copy to each Rating Agency, a
Servicer's Certificate containing all information necessary to make the
distributions to be made on the related Payment Date pursuant to Section 5.06
for the related Collection Period and any other information the Indenture
Trustee may reasonably request. Such Servicer's Certificate shall be certified
by a Responsible Officer of the Servicer that the information provided is
complete and no defaults have occurred. Receivables to be purchased by the
Servicer or to be repurchased by the Seller and each Receivable that became a
Liquidated Receivable may be identified by the Servicer by account number with
respect to such Receivable (as specified in the Schedule of Receivables).

SECTION 4.10.

Annual Statement as to Compliance; Notice of Servicer Termination Event.  

(a)

The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency, within 90 days after the end of the Servicer's fiscal year
(commencing with the fiscal year 2010), an Officer's Certificate signed by a
Responsible Officer of the Servicer, stating that (i) a review of the activities
of the Servicer during the preceding 12-month period (or such shorter period in
the case of the first such Officer's Certificate) and of the performance of its
obligations under this Agreement has been made under such officer's supervision
and (ii) to such officer's knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement throughout such period or, if
there has been a default in the fulfillment of any such obligation, specifying
each such default known to such officer and the nature and status thereof.

(b)

The Servicer shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency, promptly after having obtained knowledge thereof, but in no event
later than two Business Days thereafter, written notice in an Officer's
Certificate of any event that is a Servicer Termination Event under Section
8.01.

SECTION 4.11.

Assessment of Compliance and Annual Accountants' Attestation.  

(a)

Within 90 days after the end of the Servicer's fiscal year (commencing with the
fiscal year 2010), the Servicer shall:




(i)

deliver to the Issuer and the Administrator a report regarding the Servicer’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.  Such report shall be addressed to
the Issuer and signed by an authorized officer of the Servicer, and shall
address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit F hereto delivered to the Issuer and the
Administrator concurrently with the execution of this Agreement;




(ii)

deliver to the Issuer and the Administrator a report of a registered public
accounting firm reasonably acceptable to the Issuer and the Administrator that
attests to, and reports on, the assessment of compliance made by the Servicer
and delivered pursuant to the preceding paragraph.  Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act;




(iii)

cause each Subservicer and each Subcontractor determined by the Servicer to be
"participating in the servicing function" within the meaning of Item 1122 of
Regulation AB, to deliver to the Issuer and the Administrator an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (i)
and (ii) of this Section; and




(iv)

if requested by the Administrator, acting on behalf of the Issuer, deliver to
the Issuer and the Administrator and any other Person that will be responsible
for signing the certification (a "Sarbanes Certification") required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect to
a securitization transaction a certification in the form attached hereto as
Exhibit E and, if requested, cause any Subservicer or Subcontractor described in
clause (iii) above to do the same.




The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to the
Issuer.




(b)

Each assessment of compliance provided by a Subservicer pursuant to Section
4.11(a)(iii) shall address each of the Servicing Criteria specified on a
certification to be delivered to the Servicer, Issuer and the Administrator on
or prior to the date of such appointment.  An assessment of compliance provided
by a Subcontractor pursuant to Section 4.11(a)(iii) need not address any
elements of the Servicing Criteria other than those specified by the Servicer
and the Issuer on the date of such appointment.




SECTION 4.12.

Access to Certain Documentation and Information Regarding Receivables.  The
Servicer shall provide to representatives of the Owner Trustee, the Indenture
Trustee, the Certificateholders and the Noteholders reasonable access to the
documentation regarding the Receivables and the related Trust property. Access
shall be afforded without charge, but only upon reasonable request, which does
not unreasonably interfere with the Servicer's normal business operations or
employee or customer relations, and during the normal business hours at the
offices of the Servicer upon prior written notice to the Servicer of at least
five Business Days. Nothing in this Section shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section.

SECTION 4.13.

Term of Servicer.  The Servicer hereby covenants and agrees to act as Servicer
under, and for the term of, this Agreement.

SECTION 4.14.

Access to Information Regarding Trust and Basic Documents.  The Servicer shall
furnish to the Owner Trustee from time to time such information regarding the
Issuer or the Basic Documents as the Owner Trustee shall reasonably request. The
Indenture Trustee shall furnish to the Owner Trustee, upon request, annually a
copy of the Note Register. The Servicer shall furnish to the Owner Trustee
copies of all documents and reports required to be provided by the Servicer
pursuant to this Article IV.

ARTICLE V.

DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS

SECTION 5.01.

Establishment of Accounts.  

(a)

The Servicer, for the benefit of the Noteholders and the Certificateholders,
shall cause the Indenture Trustee to establish and maintain in the name of the
Indenture Trustee an Eligible Deposit Account (the "Collection Account"),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders and the Certificateholders.

(b)

The Issuer, for the benefit of the Noteholders, shall cause the Indenture
Trustee to establish with and maintain in the name of the Indenture Trustee an
Eligible Deposit Account (the "Note Distribution Account"), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders. The Issuer shall also cause to be established two
administrative subaccounts within the Note Distribution Account at the Eligible
Institution then maintaining the Note Distribution Account, which subaccounts
shall be designated the "Interest Distribution Account" and the "Principal
Distribution Account", respectively. The Interest Distribution Account and the
Principal Distribution Account are established and maintained solely for
administrative purposes.

(c)

The Issuer, for the benefit of the Noteholders, shall cause the Indenture
Trustee to establish with and maintain in the name of the Indenture Trustee an
Eligible Deposit Account (the "Reserve Account"), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders.

(d)

Funds on deposit in the Collection Account and the Reserve Account shall be
invested by the Indenture Trustee in Eligible Investments selected in writing by
the Servicer; provided, however, that if (i) the Servicer shall have failed to
give investment directions for any funds on deposit in the Reserve Account or
the Collection Account to the Indenture Trustee by 11:00 a.m., New York City
time (or such other time as may be agreed by the Administrator and Indenture
Trustee), on any Business Day or (ii) a Default or Event of Default of which a
Responsible Officer of the Indenture Trustee shall have actual knowledge shall
have occurred and be continuing with respect to the Notes but the Notes shall
not have been declared due and payable pursuant to Section 5.02 of the Indenture
or (iii) if the Notes shall have been declared due and payable following an
Indenture Default and amounts collected or receivable from the Trust Estate are
being applied in accordance with Section 5.05 of the Indenture as if there had
not been such a declaration, then the Indenture Trustee shall, to the fullest
extent practicable, invest and reinvest funds in investments that are Eligible
Investments in accordance with the standing instructions most recently given in
writing by the Servicer. Funds on deposit in the Note Distribution Account may
be invested in investments that are Eligible Investements or otherwise remain
uninvested. All such Eligible Investments shall be held by the Indenture Trustee
for the benefit of the Noteholders or the Certificateholders, as applicable;
provided, for each Collection Period such amount shall be calculated on the
Determination Date. On each Payment Date all interest and other investment
income (net of Net Investment Losses) on funds on deposit in the (i) Note
Distribution Account for the related Collection Period shall be paid to the
Indenture Trustee as compensation for its services; (ii) Collection Account for
the related Collection Period will be released to the Depositor; and (iii)
Reserve Account for the related Collection Period will be released to the
Depositor, upon the direction of the Servicer, to the extent that funds on
deposit in the Reserve Account on such Payment Date, after giving effect to all
withdrawals therefrom on such Payment Date, exceed the Specified Reserve Account
Balance. Other than as permitted in writing by the Rating Agencies with respect
to the Reserve Account, funds on deposit in the Trust Accounts shall be invested
in Eligible Investments that will mature not later than the Business Day
immediately preceding the next Payment Date. Funds deposited in a Trust Account
on a day that immediately precedes a Payment Date upon the maturity of any
Eligible Investments are not required to be invested overnight.

(e)

In the event that there are Net Investment Losses in Eligible Investments chosen
by the Servicer, the Servicer shall deposit into the Collection Account, no
later than one Business Day prior to the Payment Date, the amount of the Net
Investment Losses. The Indenture Trustee shall not be held liable in any way for
any Net Investment Losses, except for losses attributable to the Indenture
Trustee's failure to make payments on such Eligible Investments issued by the
Indenture Trustee, in its commercial capacity as principal obligor and not as
Indenture Trustee, in accordance with their terms.

(f)

(i) The Trust shall possess all right, title and interest in all funds and
investment property on deposit from time to time in or credited to the Trust
Accounts and in all proceeds thereof (including all income thereon) and all such
funds, investment property, proceeds and income shall be part of the Trust
Estate, except as otherwise set forth herein. The Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders and the Certificateholders, as applicable.  If, at any time, any
Trust Account ceases to be an Eligible Deposit Account, the Indenture Trustee
(or the Servicer on its behalf) shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which each Rating Agency may
consent) establish a new Trust Account as an Eligible Deposit Account and shall
transfer any cash or any investments from the account that is no longer an
Eligible Deposit Account to the new Trust Account.

(ii)

With respect to the Trust Account Property, the Indenture Trustee agrees, by its
acceptance hereof, that:

(A)

any Trust Account Property that is held in deposit accounts shall be held solely
in the Eligible Deposit Accounts, subject to the last sentence of Section
5.01(f)(i); and each such Eligible Deposit Account shall be subject to the
exclusive custody and control of the Indenture Trustee, and the Indenture
Trustee shall have sole signature authority with respect thereto;

(B)

any Trust Account Property that constitutes Physical Property shall be delivered
to the Indenture Trustee in accordance with paragraph (a) of the definition
herein of "Delivery" and shall be held, pending maturity or disposition, solely
by the Indenture Trustee or a securities intermediary (as such term is defined
in Section 8-102(a)(14) of the UCC) acting solely for the Indenture Trustee;

(C)

any Trust Account Property that is a book-entry security held through the
Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition herein of
"Delivery" and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph;

(D)

any Trust Account Property that is an "uncertificated security" under Article 8
of the UCC and that is not governed by clause (C) above shall be delivered to
the Indenture Trustee in accordance with paragraph (c) of the definition herein
of "Delivery" and shall be maintained by the Indenture Trustee, pending maturity
or disposition, through continued registration of the Indenture Trustee's (or
its nominee's) ownership of such security; and

(E)

any Trust Account Property that is a security entitlement shall be delivered in
accordance with paragraph (d) of the definition herein of "Delivery" and shall
be held pending maturity or disposition by the Indenture Trustee or a securities
intermediary acting solely for the Indenture Trustee.

(iii)

The Servicer shall have the power, revocable by the Indenture Trustee or by the
Owner Trustee with the consent of the Indenture Trustee, to instruct the
Indenture Trustee to make withdrawals and payments from the Trust Accounts and
the Certificate Distribution Account for the purpose of withdrawing any amounts
deposited in error into such accounts.

SECTION 5.02.

Collections.  The Servicer shall remit to the Collection Account all payments by
or on behalf of the Obligors with respect to the Receivables (other than
Purchased Receivables), all Liquidation Proceeds and any subsequent Recoveries
within two Business Days of receipt thereof. So long as BMW FS is the Servicer,
if BMW Capital has, and as long as it maintains, the Minimum Required Rating and
no Servicer Termination Event has occurred or BMW FS obtains a letter of credit,
surety bond or insurance policy under which demands for payment may be made to
secure timely remittance of monthly collections to the Collection Account and
the Indenture Trustee is provided with confirmation that the use of such
alternative remittance schedule satisfies the Rating Agency Condition, the
Servicer shall remit to the Collection Account all payments by or on behalf of
the Obligors with respect to the Receivables (other than Purchased Receivables),
all Liquidation Proceeds and any subsequent Recoveries on the Business Day prior
to the Payment Date; provided that the Servicer will remit all such amounts
described in the preceding sentence within two Business Days of receipt to an
account established and maintained by BMW Capital. Notwithstanding anything
herein to the contrary, so long as BMW FS is the Servicer, BMW FS may withhold
from the deposit into the Collection Account any amounts indicated on the
related Servicer's Certificate as being due and payable to the Servicer and pay
such amounts directly to the Servicer. For purposes of this Article V, the
phrase "payments by or on behalf of Obligors" shall mean payments made with
respect to the Receivables by Persons other than the Servicer or the Seller.

SECTION 5.03.

Application of Collections.  On each Payment Date, all payments received from or
on behalf of an Obligor in respect of a Receivable (including each Purchased
Receivable) during the related Collection Period shall be applied by the
Servicer first to unreimbursed Advances (up to the amount of interest received,
as provided in the definition of Available Interest), second to interest accrued
to date, third to principal until the Principal Balance is brought current,
fourth to reduce the unpaid late charges as provided in the Receivable and
finally to prepay principal of the Receivable.

SECTION 5.04.

Purchase Amounts; Dealer Recourse.  The Servicer or the Seller shall deposit or
cause to be deposited in the Collection Account, on or prior to each
Determination Date, the aggregate Purchase Amount with respect to Purchased
Receivables and the Servicer shall deposit therein all amounts to be paid under
Section 4.07.  The Servicer shall deposit or cause to be deposited in the
Collection Account on or prior to each Determination Date, all proceeds received
from any Receivable repurchased by a Dealer pursuant to a Dealer Agreement (the
“Dealer Recourse Amount”).  If BMW Capital has the Minimum Required Rating and
no Servicer Termination Event has occurred or BMW FS obtains a letter of credit,
surety bond or insurance policy under which demands for payment may be made to
secure timely remittance of monthly collections to the Collection Account and
the Indenture Trustee is provided with confirmation that the use of such
alternative remittance schedule satisfies the Rating Agency Condition, the
Servicer shall deposit or cause to be deposited in the Collection Account the
Purchase Amount and the Dealer Recourse Amount on the Business Day prior to the
Payment Date; provided that the Servicer will deposit the Purchase Amount and
any Dealer Recourse Amount into an account established and maintained by BMW
Capital, such deposit being made within two Business Days of the event giving
rise to such Purchase Amounts or Dealer Recourse Amounts.

SECTION 5.05.

Reserved.  

SECTION 5.06.

Distributions.  

(a)

On each Determination Date, the Servicer shall calculate all amounts required to
be deposited or paid pursuant to this Section and deliver a Servicer's
Certificate pursuant to Section 4.09.

(b)

On each Payment Date, the Servicer shall instruct the Indenture Trustee in
writing (based on the information contained in the Servicer's Certificate
delivered on the related Determination Date pursuant to Section 4.09) to make
the following deposits and distributions on such Payment Date from Available
Amounts on deposit in the Collection Account, and, in the event of a shortfall
in meeting the payments described in clauses (i) through (iii) below (an
"Available Amounts Shortfall"), from amounts withdrawn from the Reserve Account,
in the following order and priority:

(i)

to the Servicer, the Servicing Fee (and any accrued and unpaid Servicing Fees
from prior Collection Periods), and Nonrecoverable Advances;

(ii)

to the Interest Distribution Account, (a) the aggregate amount of interest
accrued for the related Interest Period on each of the Class of Notes at their
respective Class A Rate on the Outstanding Amount as of the previous Payment
Date after giving effect to all payments of principal to the Noteholders on the
preceding Payment Date; and (b) the excess, if any, of the amount of interest
payable to the Noteholders on prior Payment Dates over the amounts actually paid
to the Noteholders on those prior Payment Dates, plus interest on any such
shortfall at the related Class A Rate to the extent permitted by law;

(iii)

to the Principal Distribution Account, the Priority Principal Distribution
Amount, if any;

(iv)

to the Reserve Account, the amount, if any, necessary to cause the amount on
deposit in the Reserve Account to equal the Reserve Account Required Amount;

(v)

to the Principal Distribution Account, the Regular Principal Distribution
Amount;

(vi)

to the Indenture Trustee and the Owner Trustee, any accrued and unpaid Trust
Fees and Expenses, in each case to the extent such fees and expenses have not
been previously paid by the Servicer in its capacity as Administrator; provided
that, until the Notes have been paid in full, the annual amount paid to the
Trustees out of Available Amounts described in this clause (vi) shall not exceed
$10,000; provided further that if an Event of Default occurs and is continuing
such $10,000 limitation will not apply; and

(vii)

any Available Amounts remaining, if any, to the Certificate Distribution
Account.

On each Payment Date, the Servicer shall instruct the Indenture Trustee to
distribute (based on the information contained in the Servicer's Certificate
delivered on the related Determination Date pursuant to Section 4.09), any
amounts deposited into the Interest Distribution Account as payment of interest
on the Notes pursuant to the priority set forth in Section 8.02(c) of the
Indenture and the Principal Distribution Account as payment of principal on the
Notes pursuant to the priority set forth in Section 8.02(d) of the Indenture.
Notwithstanding that the Notes have been paid in full, the Indenture Trustee
shall continue to maintain the Collection Account hereunder until the
Certificate Percentage Interest is reduced to zero.

SECTION 5.07.

Reserve Account.  

(a)

On or prior to the Closing Date, the Issuer shall cause to have deposited an
amount equal to the Reserve Account Initial Deposit into the Reserve Account
from the net proceeds of the sale of the Notes. The Reserve Account shall be an
asset of the Issuer.  Funds on deposit in the Reserve Account may be invested,
as described in Section 5.01(d) of this Agreement.

(b)

In the event that the Servicer's Certificate states that there is an Available
Amounts Shortfall, then the Indenture Trustee shall withdraw the Reserve Account
Withdrawal Amount (as indicated in the Servicer’s Certificate) from the Reserve
Account and deposit such Reserve Account Withdrawal Amount into the Collection
Account no later than 12:00 noon, New York City time, on the Business Day prior
to the related Payment Date.

(c)

In the event that the Servicer's Certificate states that the amount on deposit
in the Reserve Account (after giving effect to all deposits thereto and
withdrawals therefrom on the Business Day prior to a Payment Date) is greater
than the Reserve Account Required Amount on any Payment Date, the Indenture
Trustee shall release and distribute all such amounts on such Payment Date to
the Certificateholders except as otherwise provided in 5.01(d). Upon any such
distribution to the Certificateholders, the Noteholders shall have no further
rights in, or claims to, such amounts.

(d)

In the event that, on any Payment Date, the amount on deposit in the Reserve
Account shall be less than the Reserve Account Required Amount, the Available
Amounts remaining after the payment of the amounts set forth in Section
5.06(b)(i) through (iii), up to an amount equal to such shortfall, shall be
deposited by the Indenture Trustee (as instructed by the Servicer pursuant to
the Servicer’s Certificate) to the Reserve Account on such Payment Date.

(e)

Subject to Section 9.01, amounts on deposit in the Reserve Account will continue
to be applied pursuant to Section 5.06 following payment in full of the
Outstanding Amount of the Notes until the Pool Balance is reduced to zero.
Following the payment in full of the Outstanding Amount of the Notes and of all
other amounts owing or to be distributed hereunder or under the Indenture or the
Trust Agreement to Noteholders and the termination of the Trust, any amount then
allocated to the Reserve Account shall be paid to the Certificateholders.

SECTION 5.08.

Statements to Securityholders.  On each Determination Date, the Servicer shall
provide to the Indenture Trustee (with a copy to each Rating Agency and each
Paying Agent (if any)) for the Indenture Trustee to forward to, or make
available to, each Noteholder of record as of the most recent Record Date and to
the Owner Trustee (with a copy to each Paying Agent (if any)) for the Owner
Trustee to forward to each Certificateholder of record as of the most recent
Record Date a statement in electronic format acceptable to the Indenture Trustee
substantially in the form of Exhibit B setting forth at least the following
information as to the Securities to the extent applicable:

(a)

the amount of collections received with respect to the Receivables during the
related Collection Period and allocable to principal and the amount allocable to
each Class of Notes on such Payment Date;

(b)

the amount of collections received with respect to the Receivables during the
related Collection Period and allocable to interest and the amount allocable to
each Class of Notes on such Payment Date;

(c)

the Outstanding Amount of each Class of Notes and the Note Pool Factor for each
such Class as of the close of business on the related Payment Date, after giving
effect to payments allocated to principal reported under clause (a) above;

(d)

the amount of the Servicing Fee paid to the Servicer and the amount of any fees
payable to the Owner Trustee or the Indenture Trustee with respect to the
related Collection Period;

(e)

the amount of any interest carryover shortfall on such Payment Date and the
change, if any, in such amounts from those with respect to the immediately
preceding Payment Date;

(f)

the aggregate amounts of Realized Losses, if any, with respect to the related
Collection Period;

(g)

the Pool Balance and the Adjusted Pool Balance as of the close of business on
the last day of the related Collection Period, after giving effect to payments
allocated to principal reported under clause (a) above;

(h)

the balance of the Reserve Account on the related Determination Date after
giving effect to deposits and withdrawals to be made on such Payment Date, if
any;

(i)

the amount of any deposit to the Reserve Account and the amount and application
of any funds withdrawn from the Reserve Account with respect to such Payment
Date;

(j)

the aggregate Principal Balance of all Receivables that became Liquidated
Receivables or Purchased Receivables during the related Collection Period;

(k)

the aggregate Principal Balance and number of Receivables that are 30 to 59
days, 60 to 89 days or 90 days or more delinquent as of the last day of the
related Collection Period;

(l)

any Available Amounts Shortfall after giving effect to payments on such Payment
Date, and any change in such amounts from the preceding statement;

(m)

the aggregate Principal Balance and number of all Receivables with respect to
which the related Financed Vehicle was repossessed;

(n)

the amount to be distributed to the Certificate Distribution Account;

(o)

the Yield Supplement Overcollateralization Amount for the next Payment Date;

(p)

the Target Overcollateralization Amount;

(q)

the applicable Record Date, Determination Date, Interest Period and Payment Date
for each Class of Notes; and

(r)

the weighted average Interest Rate and weighted average remaining term to
maturity of the Receivables.

Each amount set forth on the Payment Date statement under clauses (a), (b) or
(l) above shall be expressed as a dollar amount per $1,000 of original principal
amount of a Note.

The Indenture Trustee will make such report (and, at its option, any additional
files containing the same information in an alternative format) available each
month to Noteholders and the Rating Agencies via the Indenture Trustee's
internet website. The Indenture Trustee's internet website shall initially be
located at "www.sf.citidirect.com".  Assistance in using the website can be
obtained by calling the Indenture Trustee’s customer service desk at (800)
422-2066.  Such parties that are unable to use the website are entitled to have
a paper copy mailed to them via first class mail by requesting the same in
writing sent to the Corporate Trust Office and indicating such. The Indenture
Trustee shall have the right to change the way such statements are distributed
in order to make such distribution more convenient or more accessible to the
above parties and the Indenture Trustee shall provide timely and adequate
notification to all above parties regarding any such changes. As a condition to
access to the Indenture Trustee’s internet website, the Indenture Trustee may
require registration and the acceptance of a disclaimer. The Indenture Trustee
will not be liable for the dissemination of information in accordance with this
Agreement. The Indenture Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided to it by the
Administrator and the Servicer and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.

SECTION 5.09.

Net Deposits.  As an administrative convenience, for so long as BMW FS is the
Servicer, the Servicer shall be permitted to deposit into the Collection Account
collections on the Receivables, Advances and Purchase Amounts for or with
respect to the Collection Period net of distributions (including without
limitation the Servicing Fee) to be made to the Servicer with respect to the
Collection Period.  The Servicer shall, however, account to the Indenture
Trustee, the Owner Trustee and the Noteholders as if all deposits and
distributions were made individually.  

SECTION 5.10.

Reserved.  

SECTION 5.11.

Advances by the Servicer.  

(a)

By the close of business on the Determination Date, the Servicer shall deposit
into the Collection Account, out of its own funds, the related Advance:
provided, however, that if such Advance involves an Obligor who is covered by
the Servicemember’s Civil Relief Act, the Servicer shall not be required to make
an Advance.

(b)

On each Payment Date, the Servicer shall reimburse itself for the amount of
outstanding Advances made to the extent of actual interest collections of late
scheduled payments on the related Receivables and any Administrative Purchase
Payments or Warranty Purchase Payments (to the extent allocable to interest). In
addition, if a Receivable becomes a Liquidated Receivable, the amount of accrued
and unpaid interest on that Receivable (but not including interest for the
current Collection Period) may, up to the amount of outstanding Advances in
respect of that Receivable, be deemed a Nonrecoverable Advance and paid to the
Servicer on the related Payment Date in reimbursement of the outstanding
Advances with respect to such Receivable.

(c)

If the Servicer determines that any advance made pursuant to this Section 5.11
has become a Nonrecoverable Advance and at the time of such determination there
exists an Outstanding Amount Advanced, then the Servicer shall reimburse itself
out of funds in the Collection Account for the amount of such Nonrecoverable
Advance, but only to the extent that such Outstanding Amount Advanced relates to
the Advance that has become a Nonrecoverable Advance.

ARTICLE VI.

THE DEPOSITOR

SECTION 6.01.

Representations, Warranties and Covenants of Depositor.  The Depositor makes the
following representations, warranties and covenants to the Issuer, the Servicer,
the Indenture Trustee and the Seller and on which the Issuer relies in accepting
the Receivables and delivering the Securities. Such representations, warranties
and covenants speak as of the execution and delivery of this Agreement and as of
the Closing Date, and shall survive the sale, transfer and assignment of the
Receivables by the Depositor to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

(a)

Organization and Good Standing. The Depositor is duly organized and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.

(b)

Due Qualification. The Depositor is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect the Depositor's ability to transfer the
Receivables to the Trust pursuant to this Agreement or the validity or
enforceability of the Receivables.

(c)

Power and Authority. The Depositor has the limited liability company power and
authority to execute and deliver this Agreement and the other Basic Documents to
which it is a party and to carry out their respective terms; the Depositor has
full power and authority to sell and assign the property to be sold and assigned
to and deposited with the Issuer, and the Depositor shall have duly authorized
such sale and assignment to the Issuer by all necessary action; and the
execution, delivery and performance of this Agreement and the other Basic
Documents to which the Depositor is a party have been duly authorized by the
Depositor by all necessary action.

(d)

Valid Sale; Binding Obligation. This Agreement effects a valid transfer and
assignment of the Receivables and the other Conveyed Assets conveyed by the
Depositor to the Trust hereunder, in each case enforceable against creditors of
and purchasers from the Depositor. This Agreement and the other Basic Documents
to which the Depositor is a party, when duly executed and delivered by the other
parties hereto and thereto, shall constitute legal, valid and binding
obligations of the Depositor, enforceable against the Depositor in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or similar laws now or hereafter in
effect relating to or affecting creditors' rights generally and to general
principles of equity (whether applied in a proceeding at law or in equity).

(e)

No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents and the fulfillment of the terms of this
Agreement and the other Basic Documents shall not conflict with, result in any
breach of any of the terms or provisions of or constitute (with or without
notice or lapse of time, or both) a default under, the limited liability company
agreement or certificate of formation of the Depositor, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Depositor is
a party or by which it is bound; or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement and the other Basic Documents; or violate any law, order, rule or
regulation applicable to the Depositor of any court or federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Depositor.

(f)

No Proceedings. There are no proceedings or investigations pending or, to the
Depositor's knowledge, threatened, against the Depositor before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Depositor or its properties: (i)
asserting the invalidity of this Agreement or any other Basic Document; (ii)
seeking to prevent the issuance of the Notes or the Certificates or the
consummation of any of the transactions contemplated by this Agreement or any
other Basic Document; (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document; or (iv) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Trust, the Notes or the
Certificates.

(g)

No Consents. The Depositor is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization, or
declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or any other Basic Document to which it is a party that has
not already been obtained.

SECTION 6.02.

Company Existence.  During the term of this Agreement, the Depositor will keep
in full force and effect its existence, rights and franchises as a limited
liability company under the laws of the jurisdiction of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Basic Documents and each other instrument
or agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Depositor and its Affiliates will be
conducted on an arm's-length basis.

SECTION 6.03.

Liability of Depositor.  The Depositor shall be liable in accordance herewith
only to the extent of the obligations specifically undertaken by the Depositor
under this Agreement (which shall not include distributions on account of the
Notes or the Certificates).

SECTION 6.04.

Merger or Consolidation of, or Assumption of the Obligations of, Depositor.  Any
Person with which the Depositor shall merge or consolidate or which the
Depositor shall permit to become the successor to the Depositor's business shall
execute an agreement of assumption of every obligation of the Depositor under
this Agreement and the other Basic Documents.  Whether or not such assumption
agreement is executed, such successor Person shall be the successor to the
Depositor under this Agreement without the execution or filing of any document
or any further act on the part of any of the parties to this Agreement. The
Depositor shall provide prompt notice of any merger, consolidation or succession
pursuant to this Section to the Owner Trustee, the Indenture Trustee, the
Servicer, the Securityholders and the Rating Agencies. Notwithstanding the
foregoing, the Depositor shall not merge or consolidate with any other Person or
permit any other Person to become a successor to the Depositor's business unless
(w) immediately after giving effect to such transaction, no representation or
warranty made pursuant to Section 3.02 or 6.01 shall have been breached (for
purposes hereof, such representations and warranties shall speak as of the date
of the consummation of such transaction), (x) the Depositor shall have delivered
to the Owner Trustee, the Indenture Trustee and the Servicer an Officer's
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent provided for in this Agreement relating to
such transaction have been complied with, (y) the Rating Agency Condition shall
have been satisfied and (z) the Depositor shall have delivered to the Owner
Trustee, the Indenture Trustee and the Servicer an Opinion of Counsel stating
that, in the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Trust in the
Receivables and reciting the details of such filings or (B) no such action is
necessary to preserve and protect such interest.

SECTION 6.05.

Limitation on Liability of Depositor and Others.  The Depositor and any
director, officer, employee or agent of the Depositor may rely in good faith on
the advice of counsel or on any document of any kind, prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Depositor shall be under no obligation to appear in, prosecute or defend any
legal action that shall not be incidental to its obligations under this
Agreement and that in its opinion may involve it in any expense or liability.

SECTION 6.06.

Depositor May Own Securities.  The Depositor and any Affiliate thereof may in
its individual or any other capacity become the owner or pledgee of Securities
with the same rights as it would have if it were not the Depositor or an
Affiliate thereof, except as expressly provided herein or in any Basic Document.

SECTION 6.07.

Depositor to Provide Copies of Relevant Securities Filings.  The Depositor shall
provide or cause to be provided to the Servicer a copy of any document filed by
the Depositor subsequent to the date hereof with the Commission pursuant to the
Securities Act or the Exchange Act that relate specifically to the Trust, the
Notes or the Certificates.

SECTION 6.08.

Amendment of Depositor's Organizational Documents.  The Depositor shall not
amend its organizational documents except in accordance with the provisions
thereof.

ARTICLE VII.

THE SERVICER

SECTION 7.01.

Representations, Warranties and Covenants of Servicer.  The Servicer makes the
following representations, warranties and covenants upon which the Issuer is
deemed to have relied in acquiring the Receivables. Such representations,
warranties and covenants speak as of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.

(a)

Organization and Good Standing. The Servicer is a limited liability company duly
organized and validly existing under the laws of the State of Delaware. The
Servicer is duly authorized to own its properties and transact its business and
is in good standing in each jurisdiction in which the character of the business
transacted by it or any properties owned or leased by it requires such
authorization and in which the failure to be so authorized would have a material
adverse effect on the business, properties, assets, or condition (financial or
other) of the Servicer and its subsidiaries, considered as one enterprise. The
Servicer has, and at all relevant times had, the power, authority and legal
right to acquire, own, and service the Receivables.

(b)

Licenses and Approvals. The Servicer has obtained all necessary licenses and
approvals, in all jurisdictions where the failure to do so would materially and
adversely affect the Servicer's ability to acquire, own and service the
Receivables.

(c)

Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and the other Basic Documents to which it is a party and
to carry out their respective terms; and the execution, delivery and performance
of this Agreement and the other Basic Documents to which it is a party have been
duly authorized by the Servicer by all necessary action.

(d)

Binding Obligation. This Agreement and the other Basic Documents to which it is
a party constitute legal, valid and binding obligations of the Servicer,
enforceable against the Servicer in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors'
rights generally and to general principles of equity whether applied in a
proceeding in equity or at law.

(e)

No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents to which it is a party and the
fulfillment of their respective terms shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the limited liability company
agreement of the Servicer, or any indenture, agreement, mortgage, deed of trust
or other instrument to which the Servicer is a party or by which it is bound; or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement, mortgage, deed of trust
or other instrument, other than this Agreement and the other Basic Documents, or
violate any law, order, rule or regulation applicable to the Servicer of any
court or federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Servicer or any of its
properties.

(f)

No Proceedings. There are no proceedings or investigations pending or, to the
Servicer's knowledge, threatened, against the Servicer before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties: (i)
asserting the invalidity of this Agreement or any of the other Basic Documents;
(ii) seeking to prevent the issuance of the Securities or the consummation of
any of the transactions contemplated by this Agreement or any of the other Basic
Documents; (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, this Agreement or any of the other Basic
Documents; or (iv) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Securities.

SECTION 7.02.

Indemnities of Servicer.  The Servicer shall be liable in accordance herewith
only to the extent of the obligations specifically undertaken by the Servicer
and the representations made by the Servicer under this Agreement:

(a)

The Servicer shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Securityholders and the Depositor and any of
the officers, directors, employees and agents of the Issuer, the Depositor, the
Owner Trustee and the Indenture Trustee from and against any and all reasonable
and duly documented costs, expenses, losses, damages, claims and liabilities
arising out of or resulting from the use, ownership or operation by the Servicer
or any Affiliate thereof of a Financed Vehicle, excluding any losses incurred in
connection with the sale of any repossessed Financed Vehicles in a commercially
reasonable manner and in compliance with the terms of this Agreement.

(b)

The Servicer shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Depositor, and their respective officers,
directors, agents and employees, and the Securityholders, from and against any
taxes that may at any time be asserted against any of such parties with respect
to the transactions contemplated in this Agreement, including any sales, gross
receipts, tangible or intangible personal property, privilege or license taxes
(but not including any federal or other income taxes, including franchise
taxes), and any reasonable costs and expenses in defending against the same.

(c)

The Servicer shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Depositor, the Securityholders and any of
the officers, directors, employees or agents of the Issuer, the Owner Trustee,
the Depositor and the Indenture Trustee from and against any and all reasonable
and duly documented costs, expenses, losses, claims, damages and liabilities to
the extent that such cost, expense, loss, claim, damage or liability arose out
of, or was imposed upon any such Person through, the negligence, willful
misfeasance or bad faith of the Servicer in the performance of its duties under
this Agreement or by reason of reckless disregard of its obligations and duties
under this Agreement.

For purposes of this Section, in the event of the termination of the rights and
obligations of BMW FS (or any successor thereto pursuant to Section 7.03) as
Servicer pursuant to Section 8.02, or the resignation by such Servicer pursuant
to this Agreement, such Servicer shall be deemed to be the Servicer pending
appointment of a successor Servicer (other than the Indenture Trustee) pursuant
to Section 8.03.

Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts of the
Servicer prior thereto, and shall include reasonable fees and expenses of
counsel and reasonable expenses of litigation. If the Servicer shall have made
any indemnity payments pursuant to this Section and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person shall promptly repay such amounts to the Servicer, without
interest.

SECTION 7.03.

Merger or Consolidation of, or Assumption of the Obligations of, Servicer.  Any
Person (i) into which the Servicer may be merged or consolidated, (ii) resulting
from any merger or consolidation to which the Servicer shall be a party, (iii)
that acquires by conveyance, transfer or lease substantially all of the assets
of the Servicer or (iv) succeeding to the business of the Servicer, which Person
shall execute an agreement of assumption to perform every obligation of the
Servicer under this Agreement, shall be the successor to the Servicer under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement. The Servicer shall provide notice
of any merger, consolidation or succession pursuant to this Section to the Owner
Trustee, the Indenture Trustee and each Rating Agency. Notwithstanding the
foregoing, the Servicer shall not merge or consolidate with any other Person or
permit any other Person to become a successor to the Servicer's business unless
(i) immediately after giving effect to such transaction, no representation or
warranty made pursuant to Section 7.01 shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction) and no event that, after notice or lapse of
time or both, would become a Servicer Termination Event shall have occurred,
(ii) the Servicer shall have delivered to the Owner Trustee and the Indenture
Trustee an Officer's Certificate and an Opinion of Counsel each stating that
such consolidation, merger or succession and such agreement of assumption comply
with this Section and that all conditions precedent provided for in this
Agreement relating to such transaction have been complied with and (iii) the
Servicer shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel stating that either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Trust and the
Indenture Trustee, respectively, in the assets of the Trust and reciting the
details of such filings or (B) no such action shall be necessary to preserve and
protect such interest. The Servicer shall be permitted to transfer and assign
its duties and obligations under this Agreement to an affiliate that has
succeeded to substantially all of the assets and liabilities of the Servicer in
connection with a reorganization of the Servicer; provided that the resulting
entity represents and warrants that it is not less creditworthy than the
Servicer immediately prior to such reorganization.

SECTION 7.04.

Limitation on Liability of Servicer and Others.  

(a)

Neither the Servicer nor any of its directors, officers, employees or agents
shall be under any liability to the Issuer, the Depositor, the Indenture
Trustee, the Owner Trustee, the Noteholders or the Certificateholders, except as
provided in this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability that would otherwise be imposed by reason of a
breach of this Agreement or willful misfeasance, bad faith or negligence in the
performance of duties under this Agreement or by reason of reckless disregard of
its obligations and duties under this Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may conclusively rely in good faith
on the written advice of counsel or on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
under this Agreement.  The Servicer shall be under no obligation to appear in,
prosecute or defend any legal action that is not incidental to the Servicer’s
servicing responsibilities. The Servicer may, however, undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement with
respect to the rights and duties of the parties to this Agreement and the
interests of the Noteholders under this Agreement.  In that event, the legal
expenses and costs of that action and any liability resulting from that course
of action will be expenses, costs and liabilities of the Servicer, and the
Servicer will not be entitled to be reimbursed for those costs and liabilities.

(b)

The parties expressly acknowledge and consent to the Indenture Trustee
simultaneously acting in the capacity of successor Servicer and Indenture
Trustee. The Indenture Trustee may, in such capacities, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance by the Indenture
Trustee of express duties set forth in this Agreement in any of such capacities.

SECTION 7.05.

Appointment of Subservicer or Subcontractor.  

(a)

The Servicer may at any time appoint a subservicer to perform all or any portion
of its obligations as Servicer hereunder; provided however, that the Servicer
shall remain obligated and be liable to the Issuer, the Owner Trustee, the
Indenture Trustee and the Securityholders for the servicing and administering of
the Receivables in accordance with the provisions hereof without diminution of
such obligation and liability by virtue of the appointment of such subservicer
and to the same extent and under the same terms and conditions as if the
Servicer alone were servicing and administering the Receivables. The fees and
expenses of any subservicer shall be as agreed between the Servicer and such
subservicer from time to time, and none of the Owner Trustee, the Indenture
Trustee, the Issuer or the Securityholders shall have any responsibility
therefor.

(b)

The Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Issuer to comply with the reporting and
compliance provisions of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer as is required to file all required reports with the
Commission.  The Servicer shall be responsible for obtaining from each
Subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such Subservicer under Section
4.10, any assessment of compliance and accountants' attestation required to be
delivered by such Subservicer under Section 4.11 and any certification required
to be delivered to the Person that will be responsible for signing the Sarbanes
Certification under Section 4.11(a)(iv) as and when required to be delivered.




(c)

The Servicer shall promptly upon request provide to the Issuer or the
Administrator, acting on behalf of the Issuer, a written description (in form
and substance satisfactory to the Issuer and the Administrator) of the role and
function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are "participating in the servicing function" within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.




As a condition to the utilization of any Subcontractor determined to be
"participating in the servicing function" within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of this Agreement to the
same extent as if such Subcontractor were the Servicer.  The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, in each case as and when required to be
delivered.




SECTION 7.06.

Servicer Not to Resign.  

(a)

Subject to the provisions of Section 7.03, the Servicer shall not resign from
the obligations and duties imposed on it by this Agreement as Servicer except
upon a determination that the performance of its duties under this Agreement
shall no longer be permissible under applicable law.

(b)

Notice of any determination that the performance by the Servicer of its duties
hereunder is no longer permitted under applicable law shall be communicated to
the Owner Trustee and the Indenture Trustee at the earliest practicable time
(and, if such communication is not in writing, shall be confirmed in writing at
the earliest practicable time) and any such determination shall be evidenced by
an Opinion of Counsel to such effect delivered by the Servicer to the Owner
Trustee and the Indenture Trustee concurrently with or promptly after such
notice. No resignation of the Servicer shall become effective until a successor
Servicer has assumed the responsibilities and obligations of the resigning
Servicer in accordance with Section 8.03. If no Servicer has been appointed
within 30 days of resignation or removal, or the date upon which any regulatory
authority requires such resignation, the Indenture Trustee may petition any
court of competent jurisdiction for such appointment.

SECTION 7.07.

Servicer May Own Securities.  The Servicer, and any Affiliate of the Servicer,
may, in its individual or any other capacity, become the owner or pledgee of
Securities with the same rights as it would have if it were not the Servicer or
an Affiliate thereof, except as expressly provided herein or in any Basic
Document. Except as set forth herein or in the other Basic Documents, Securities
so owned by or pledged to Servicer or any such Affiliate shall have an equal and
proportionate benefit under the provisions of this Agreement and the other Basic
Documents, without preference, priority, or distinction as among all of the
Securities of the same class.

SECTION 7.08.

Information to be Provided by the Servicer.  

(a)

At the request of the Administrator, acting on behalf of the Issuer, for the
purpose of satisfying its reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, the Servicer shall (or shall
cause each Subservicer to) (i) notify the Issuer and the Administrator in
writing of any material litigation or governmental proceedings pending against
the Servicer or any Subservicer and (ii) provide to the Issuer and the
Administrator a description of such proceedings.




(b)

As a condition to the succession to the Servicer or any Subservicer as servicer
or subservicer under this Agreement by any Person (i) into which the Servicer or
such Subservicer may be merged or consolidated, or (ii) which may be appointed
as a successor to the Servicer or any Subservicer, the Servicer shall provide,
at least 10 Business Days prior to the effective date of such succession or
appointment, (x) written notice to the Issuer, the Depositor and the
Administrator of such succession or appointment and (y) in writing and in form
and substance reasonably satisfactory to the Issuer, the Depositor and the
Administrator, all information reasonably requested by the Issuer, the Depositor
or the Administrator, acting on behalf of the Issuer, in order to comply with
its reporting obligation under Item 6.02 of Form 8-K with respect to any class
of asset-backed securities.




(c)

In addition to such information as the Servicer, as servicer, is obligated to
provide pursuant to other provisions of this Agreement, if so requested by the
Issuer or the Administrator, acting on behalf of the Issuer, the Servicer shall
provide such information regarding the performance or servicing of the
Receivables as is reasonably required to facilitate preparation of distribution
reports in accordance with Item 1121 of Regulation AB.  Such information shall
be provided concurrently with the monthly reports otherwise required to be
delivered by the Servicer under this Agreement, commencing with the first such
report due not less than ten Business Days following such request.




SECTION 7.09.

Remedies.

(a)

The Servicer shall be liable to the Issuer, the Administrator and the Depositor
for any monetary damages incurred as a result of the failure by the Servicer,
any Subservicer or any Subcontractor to deliver any information, report,
certification, attestation, accountants’ letter or other material when and as
required under Article IV and this Article VII, including any failure by the
Servicer to identify any Subcontractor "participating in the servicing function"
within the meaning of Item 1122 of Regulation AB, and shall reimburse the
applicable party for all costs reasonably incurred by each such party in order
to obtain the information, report, certification, accountants’ letter or other
material not delivered as required by the Servicer, any Subservicer, or any
Subcontractor.  




(b)

The Seller shall promptly reimburse the Issuer and the Administrator for all
reasonable expenses incurred by the Issuer or Administrator as such are
incurred, in connection with the termination of the Servicer as servicer and the
transfer of servicing of the Receivables to a successor servicer.  The
provisions of this paragraph shall not limit whatever rights the Issuer or
Administrator may have under other provisions of this Agreement or otherwise,
whether in equity or at law, such as an action for damages, specific performance
or injunctive relief.  




ARTICLE VIII.

DEFAULT

SECTION 8.01.

Servicer Termination Events.  For purposes of this Agreement, the occurrence and
continuance of any of the following shall constitute a "Servicer Termination
Event":

(a)

any failure by the Servicer to deposit into the Collection Account any proceeds
or payment required to be so delivered under the terms of this Agreement that
continues unremedied for a period of five Business Days after written notice is
received by the Servicer or after discovery of such failure by a Responsible
Officer of the Servicer;

(b)

failure on the part of the Servicer duly to observe or perform, in any material
respect, any covenants or agreements of the Servicer set forth in this
Agreement, which failure (i) materially and adversely affects the rights of the
Noteholders and (ii) continues unremedied for a period of 60 days after
discovery of such failure by a Responsible Officer of the Servicer or after the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Servicer by any of the Owner Trustee, the Indenture
Trustee or Noteholders evidencing not less than 50% of the Outstanding Amount of
the Notes; or

(c)

the occurrence of an Insolvency Event with respect to the Servicer.

Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (1) for a period of 45 days or under clause (2) for a period of 90
days, will not constitute a Servicer Termination Event if that failure or delay
was caused by Force Majeure or other similar occurrence.

SECTION 8.02.

Consequences of a Servicer Termination Event.  

(a)

If a Servicer Termination Event shall occur, the Indenture Trustee may, and at
the direction of Noteholders evidencing at least 50% of the Outstanding Amount
of the Notes, shall terminate all of the rights and obligations of the Servicer
under this Agreement by notice in writing to the Servicer.

On or after the receipt by the Servicer of such written notice, all authority,
power, obligations and responsibilities of the Servicer under this Agreement
automatically shall pass to, be vested in and become obligations and
responsibilities of the Indenture Trustee subject to Section 8.03; provided,
however, that such successor Servicer shall have no liability with respect to
any obligation that was required to be performed by the terminated Servicer
prior to the date that such successor Servicer becomes the Servicer or any claim
of a third party based on any alleged action or inaction of the terminated
Servicer.  The successor Servicer is authorized and empowered by this Agreement
to execute and deliver, on behalf of the terminated Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and related documents to show the Indenture
Trustee as lienholder or secured party on the related certificates of title of
the Financed Vehicles or otherwise.

(b)

All reasonable costs and expenses (including attorneys' fees) incurred in
connection with transferring the servicing duties to the successor Servicer
(including any such transfer effected in accordance with Section 3.08) and
amending this agreement to reflect such succession as Servicer, shall be paid by
the predecessor Servicer.

(c)

The predecessor Servicer shall be entitled to receive all accrued and unpaid
Servicing Fees, including reimbursement for Advances made in respect of the
Receivables, through and including the effective date of the termination of the
predecessor Servicer.

(d)

The predecessor Servicer shall cooperate with the Indenture Trustee and any
successor Servicer in effecting the termination of the predecessor Servicer's
responsibilities and rights hereunder including, without limitation, providing
the Indenture Trustee and successor Servicer, as applicable, all documents and
records in electronic or other form reasonably requested by it to enable it to
perform the Servicer's functions hereunder and the transfer to the Indenture
Trustee or such successor Servicer, as applicable, all amounts which shall at
the time or thereafter be or should have been deposited by the predecessor
Servicer in the Collection Account and any other Trust Account maintained with
respect to the Securities. Neither the Indenture Trustee nor any other successor
Servicer shall be deemed to be in default hereunder by reason of any failure to
make, or any delay in making, any distribution hereunder or any portion thereof
caused by (i) the failure of the predecessor Servicer to deliver, or any delay
by the predecessor Servicer in delivering, cash, documents or records to it,
(ii) the failure of the predecessor Servicer to cooperate or (iii) restrictions
imposed by any regulatory authority having jurisdiction over the predecessor
Servicer.

(e)

The successor Servicer will not be responsible for delays attributable to the
predecessor Servicer's failure to deliver information, defects in the
information supplied by the predecessor Servicer or other circumstances beyond
the control of the successor Servicer.

(f)

The successor Servicer will make arrangements with the predecessor Servicer for
the prompt and safe transfer of, and the predecessor Servicer shall provide to
the successor Servicer, all necessary servicing files and records held by the
predecessor Servicer with respect to the Receivables including the Receivable
File and a computer tape in readable form as of the most recent Business Day
containing all information necessary to enable the successor Servicer to service
the Receivables. The predecessor Servicer shall be obligated to pay the
reasonable costs associated with the transfer of the servicing files and records
to the successor Servicer.

(g)

The successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties if any such failure or delay results
from the successor Servicer acting in accordance with information prepared or
supplied by a person other than the successor Servicer or the failure of any
such person to prepare or provide such information. The successor Servicer shall
have no responsibility, shall not be in default hereunder and shall incur no
liability (i) for any act or failure to act by any third party, including the
predecessor Servicer, the Issuer, the Owner Trustee or the Indenture Trustee or
for any inaccuracy or omission in a notice or communication received by the
successor Servicer from any third party or (ii) for any act or failure to act
which is due to or results from the invalidity or unenforceability of any
Receivable under applicable law or the breach or the inaccuracy of any
representation or warranty made with respect to any Receivable.

SECTION 8.03.

Appointment of Successor Servicer.  

(a)

On and after the time the Servicer receives a notice of termination pursuant to
Section 8.02 or upon the resignation of the Servicer pursuant to Section 7.06,
the Indenture Trustee shall be the successor in all respects to the Servicer in
its capacity as Servicer under this Agreement and shall be subject to all the
rights, responsibilities, restrictions, duties, liabilities and termination
provisions relating to the Servicer under this Agreement, except as otherwise
stated herein. The Depositor, the Issuer, the Indenture Trustee and such
successor Servicer shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession. If a successor Servicer
(including the Indenture Trustee in such capacity) is acting as Servicer
hereunder, it shall be subject to termination under Section 8.02 upon the
occurrence of any Servicer Termination Event after its appointment as successor
Servicer.

(b)

On and after the time the Servicer receives a notice of termination pursuant to
Section 8.02 or upon the resignation of the Servicer pursuant to Section 7.06,
or if the Indenture Trustee is legally unable or unwilling to act as Servicer,
the Indenture Trustee or Noteholders evidencing at least 50% of the Outstanding
Amount of the Notes may exercise at any time their right to appoint a successor
to the Servicer, and shall have no liability to the Owner Trustee, the Indenture
Trustee, the Servicer, the Depositor, any Noteholders, any Certificateholders or
any other Person if they do so.  Notwithstanding the above, if the Indenture
Trustee shall be legally unable or unwilling to act as Servicer, the Indenture
Trustee, the Issuer or Noteholders evidencing at least 50% of the Outstanding
Amount of the Notes may petition a court of competent jurisdiction to appoint
any Eligible Servicer as the successor to the Servicer. Pending appointment
pursuant to the preceding sentence, the Indenture Trustee shall act as successor
Servicer unless it is legally unable to do so, in which event the outgoing
Servicer shall continue to act as Servicer until a successor has been appointed
and accepted such appointment.

(c)

Upon appointment, the successor Servicer shall be the successor in all respects
to the predecessor Servicer and shall be subject to all the responsibilities,
duties and liabilities arising thereafter relating thereto placed on the
predecessor Servicer and shall be entitled to the Servicing Fee and all the
rights granted to the predecessor Servicer by the terms and provisions of this
Agreement.

SECTION 8.04.

Notification to Securityholders.  Upon any Servicer Termination Event and
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VIII, the Owner Trustee shall give prompt written notice thereof to the
Certificateholders, and the Indenture Trustee, upon a Responsible Officer
obtaining actual knowledge of these events, shall give prompt written notice
thereof to the Noteholders and each Rating Agency.

SECTION 8.05.

Waiver of Past Defaults.  Noteholders evidencing not less than a majority of the
Outstanding Amount of the Notes may, on behalf of all Securityholders, waive in
writing any default by the Servicer in the performance of its obligations
hereunder and its consequences, except a default in making any required deposits
to or payments from any of the Trust Accounts in accordance with this Agreement.
Upon any such waiver of a past default, such default shall cease to exist, and
any Servicer Termination Event arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereto.

ARTICLE IX.

TERMINATION

SECTION 9.01.

Optional Purchase of All Receivables.  

(a)

On the Payment Date following the last day of a Collection Period as of which
the Pool Balance is equal to or less than 10% of the sum of the Initial Pool
Balance and on each Payment Date thereafter, the Servicer shall have the option
to purchase the Receivables from the Trust. Upon providing 20 days’ prior notice
of the redemption of the Notes to the Indenture Trustee pursuant to Section
10.01 of the Indenture, the Servicer shall deposit to the Note Distribution
Account on the Business Day preceding the Redemption Date an amount equal to the
Redemption Price and shall succeed to all interests in and to the Receivables.
 The exercise of such option shall effect a retirement, in whole but not in
part, of all outstanding Notes.

(b)

As described in Article IX of the Trust Agreement, notice of any termination of
the Trust shall be given by the Servicer to the Owner Trustee and the Indenture
Trustee as soon as practicable after the Servicer has received notice thereof.

(c)

Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Certificateholders will
succeed to the rights of the Noteholders hereunder and the Owner Trustee will
succeed to the rights of, and assume the obligation to make payments to
Certificateholders of, the Indenture Trustee pursuant to this Agreement.

ARTICLE X.

MISCELLANEOUS

SECTION 10.01.

Amendment.  

(a)

This Agreement may be amended by the Depositor, the Servicer, the Indenture
Trustee and the Issuer, without the consent of any of the Noteholders or the
Certificateholders, to cure any ambiguity, to correct or supplement any
provisions in this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that such amendment shall not, as
evidenced by an Opinion of Counsel delivered to the Owner Trustee and the
Indenture Trustee, adversely affect in any material respect the interests of any
Noteholder or Certificateholder; provided, further, that such amendment shall be
deemed not to adversely affect in any material respect the interests of any
Noteholder or Certificateholder and no Opinion of Counsel to that effect shall
be required if the Rating Agency Condition is satisfied.

(b)

This Agreement may also be amended from time to time by the Depositor, the
Servicer and the Issuer, with the prior written consent of the Indenture Trustee
and Noteholders holding not less than a majority of the Outstanding Amount of
the Notes and the Holders (as defined in the Trust Agreement) of outstanding
Certificates evidencing not less than a majority of the Certificate Percentage
Interest, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Securityholders; provided, however, that no such
amendment shall (i) increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made for the benefit of or in respect
of the Securityholders or (ii) reduce the aforesaid percentage of the
Outstanding Amount of the Notes and the Certificate Percentage Interest, the
Securityholders of which are required to consent to any such amendment, without
the consent of the Noteholders holding all Outstanding Notes and
Certificateholders holding all outstanding Certificates.

(c)

This Agreement may be amended from time to time by the parties hereto, without
the consent of any Noteholder, to amend the definition of Target
Overcollateralization Amount or to amend the definition of Reserve Account
Required Amount or change the manner in which the Reserve Account is funded;
provided, that the Servicer requests each Rating Agency to consent to such
action and the Rating Agency Condition is satisfied.

Promptly after the execution of any amendment or consent, the Administrator
shall furnish written notification of the substance of such amendment or consent
to each Securityholder, the Indenture Trustee and each Rating Agency.

It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

Prior to the execution of any amendment to this Agreement, the Owner Trustee, on
behalf of the Issuer, and the Indenture Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and the Opinion of Counsel referred to
in Section 10.02(i). The Owner Trustee, on behalf of the Issuer, and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment that affects the Owner Trustee's or the Indenture Trustee's, as
applicable, own rights, duties or immunities under this Agreement or otherwise.

SECTION 10.02.

Protection of Title to Trust.  

(a)

The Servicer shall execute and file such financing statements and cause to be
executed and filed such continuation statements, all in such a manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer and the Indenture Trustee in the Conveyed Assets. The
Servicer shall deliver or cause to be delivered to the Owner Trustee and the
Indenture Trustee file-stamped copies of, or filing receipts for, any document
filed as provided above as soon as available following such filing.

(b)

Neither the Depositor nor the Servicer shall change its name or structure in any
manner that would, could or might make any financing statement or continuation
statement filed in accordance with paragraph (a) above seriously misleading
within the meaning of Section 9-507 of the UCC, unless it shall have given the
Owner Trustee and the Indenture Trustee at least five days' prior written notice
thereof and shall have promptly filed appropriate amendments to all previously
filed financing statements or continuation statements.

(c)

Each of the Depositor and the Servicer shall have an obligation to give the
Owner Trustee and the Indenture Trustee at least five Business Days' prior
written notice of (i) the Depositor or the Servicer becoming organized under the
laws of any additional jurisdiction or (ii) any change of its jurisdiction of
organization (within the meaning of the UCC) if, as a result of such change, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement, and shall promptly file any such amendment and/or new financing
statement. The Servicer shall at all times maintain each office from which it
shall service Receivables, and its chief executive office, within the United
States of America.

(d)

The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) a person adequately trained in
the use of the Servicer's data system to know at any time the status of each
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on or
with respect to each such Receivable and the amounts from time to time deposited
in the Collection Account in respect of each such Receivable.

(e)

The Servicer shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables, the Servicer's master
computer records (including any backup archives) that refer to a Receivable
shall be coded to reflect that such Receivable is part of the portfolio of
Receivables that is the subject of this Agreement and is held by the Indenture
Trustee for BMW Vehicle Owner Trust 2010-A. The Servicer shall at all times
maintain control of the Receivables constituting electronic chattel paper.
Indication of such Receivable's inclusion in the portfolio shall be deleted from
or modified on the Servicer's computer systems when, and only when, the related
Receivable shall have been paid in full or repurchased.

(f)

If at any time the Depositor or the Servicer shall propose to sell, grant a
security interest in or otherwise transfer any interest in motor vehicle
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee.

(g)

The Servicer shall permit the Indenture Trustee and its agents upon reasonable
notice and at any time during normal business hours, which does not unreasonably
interfere with the Servicer's normal operations or customer or employee
relations, to inspect, audit and make copies of and abstracts from the
Servicer's records regarding any Receivable.

(h)

Upon request, the Servicer shall furnish to the Owner Trustee or the Indenture
Trustee, within 15 Business Days, a list of all Receivables (by contract number
and name of Obligor) then held as part of the Trust, together with a
reconciliation of such list to the Schedule of Receivables and to each of the
Servicer's Certificates furnished prior to such request indicating removal of
Receivables from the Trust.

(i)

The Servicer shall deliver to the Owner Trustee and the Indenture Trustee
promptly after the execution and delivery of this Agreement and each amendment
hereto, an Opinion of Counsel stating that, in the opinion of such counsel,
either (i) all financing statements and continuation statements have been
executed and filed that are necessary to fully preserve and protect the interest
of the Trust and the Indenture Trustee in the Conveyed Assets, and reciting the
details of such filings or referring to prior Opinions of Counsel in which such
details are given, or (ii) no such action shall be necessary to preserve and
protect such interest. Each Opinion of Counsel referred to in clause (i) or (ii)
of this paragraph shall specify any action necessary (as of the date of such
opinion) to be taken in the following years to preserve and protect such
interest.

SECTION 10.03.

Notices.  All demands, notices, communications and instructions upon or to the
Depositor, the Servicer, the Seller, the Administrator, the Custodian, the
Issuer, the Owner Trustee, the Indenture Trustee or any Rating Agency under this
Agreement shall be in writing, personally delivered, faxed and followed by first
class mail, or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (a) in the case of the Depositor,
300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677, Attention: Vice
President-Finance & CFO; (b) in the case of the Servicer, Seller, Administrator
and Custodian, to BMW FS, 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey
07677, Attention: Vice President-Finance & CFO; (c) in the case of the Indenture
Trustee, to Citibank, N.A., 388 Greenwich Street, 14th Floor, New York, New York
10013, Attention: Global Transaction Services – BMW Vehicle Owner Trust 2010-A;
(d) in the case of the Issuer or the Owner Trustee, to the Corporate Trust
Administration Department (as defined in the Trust Agreement); (e) in the case
of Moody's, to 7 World Trade Center, 250 Greenwich Street, New York, New York
10007, Attention: ABS/RMBS Monitoring Department, Email:
ServicerReports@moodys.com; and (f) in the case of Standard & Poor's, to 55
Water Street (42nd Floor), New York, New York 10041, Attention:  Asset Backed
Surveillance Department, Email: Servicer_reports@sandp.com; or, as to each of
the foregoing, at such other address as shall be designated by written notice to
the other parties.

SECTION 10.04.

Assignment by the Depositor or the Servicer.  Notwithstanding anything to the
contrary contained herein, except as provided in Sections 6.04 and 7.03 herein
and as provided in the provisions of this Agreement concerning the resignation
of the Servicer, this Agreement may not be assigned by the Depositor or the
Servicer.

SECTION 10.05.

Limitations on Rights of Others.  The provisions of this Agreement are solely
for the benefit of the Depositor, the Servicer, the Seller, the Custodian, the
Administrator, the Issuer, the Owner Trustee, the Certificateholders, the
Indenture Trustee and the Noteholders, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Trust Estate or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.

SECTION 10.06.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.07.

Counterparts.  This Agreement may be executed by the parties hereto in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute but one and the same
instrument.

SECTION 10.08.

Headings.  The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

SECTION 10.09.

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 10.10.

Assignment by Issuer.  The Depositor hereby acknowledges and consents to any
mortgage, pledge, assignment and grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all right, title and interest of the Issuer in, to and under the
Conveyed Assets or the assignment of any or all of the Issuer's rights and
obligations hereunder to the Indenture Trustee.

SECTION 10.11.

Nonpetition Covenants.  Notwithstanding any prior termination of this Agreement,
the parties hereto hereby covenant and agree that they will not, at any time,
petition or otherwise invoke or cause the Issuer or the Depositor to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer or the Depositor under any federal or state
bankruptcy, insolvency or similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or the Depositor or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of the Issuer or the Depositor.

SECTION 10.12.

Limitation of Liability of Owner Trustee and Indenture Trustee.  

(a)

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as Owner Trustee of BMW Vehicle Owner
Trust 2010-A, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose for binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other related documents.

(b)

Notwithstanding anything contained herein to the contrary, this Agreement has
been executed by Citibank, N.A., not in its individual capacity but solely as
Indenture Trustee, and in no event shall Citibank, N.A. have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Issuer in accordance with the priorities set forth herein.
 For all purposes of this Agreement, in the performance of its duties or
obligations hereunder or in the performance of any duties or obligations of the
Issuer hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Articles VI of the Indenture.

SECTION 10.13.

Depositor Payment Obligation.  The Depositor shall be responsible for the
payment of all fees and expenses, if any, of the Issuer, the Owner Trustee and
the Indenture Trustee, as applicable, paid by any of them in connection with any
of their obligations under the Basic Documents to obtain or maintain or monitor
the renewal of any required license of the Trust under the Pennsylvania Motor
Vehicle Sales Finance Act and the Maryland Code Financial Institutions, Title
11, Subtitle 4.

SECTION 10.14.

Intent of the Parties; Reasonableness.  The Seller, Servicer, Sponsor and Issuer
acknowledge and agree that the purpose of Sections 4.11 and 7.05 of this
Agreement is to facilitate compliance by the Issuer and the Depositor with the
provisions of Regulation AB and related rules and regulations of the Commission.
 

None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Receivables, or the servicing of the
Receivables, reasonably believed by the Issuer or the Administrator to be
necessary in order to effect such compliance.




The Issuer and the Administrator (including any of its assignees or designees)
shall cooperate with the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the reasonable judgment or the Issuer or the
Administrator, as applicable, to comply with Regulation AB.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

BMW VEHICLE OWNER TRUST 2010-A

By:

WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee

By:

/s/ Bethany J. Taylor                            

Name: Bethany J. Taylor

Title: Financial Services Officer

BMW FS SECURITIES LLC

By:

/s/ Joachim Herr                                   

       Name: Joachim Herr

       Title: Treasurer

By:  /s/ Martin Stremplat                              

       Name: Martin Stremplat

       Title: Vice President - Finance

BMW FINANCIAL SERVICES NA, LLC

By:

/s/ Joachim Herr                                   

Name: Joachim Herr

Title: Treasurer

By:

/s/ Martin Stremplat                              

Name: Martin Stremplat

Title: Vice President – Finance & CFO




CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee







By:

/s/ Louis Piscitelli                                  

Name: Louis Piscitelli

Title: Vice President











--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[To be Delivered to the Indenture Trustee at Closing]





--------------------------------------------------------------------------------

SCHEDULE B

LOCATION OF RECEIVABLE FILES

BMW Financial Services NA, LLC

5550 Britton Parkway

Hilliard, Ohio 43026





--------------------------------------------------------------------------------

SCHEDULE C

YIELD SUPPLEMENT OVERCOLLATERALIZATION AMOUNT

[To be provided separately]





--------------------------------------------------------------------------------

EXHIBIT A

REPRESENTATIONS AND WARRANTIES OF THE SELLER

UNDER SECTION 3.02(A), 3.02(B) AND 3.03 OF THE RECEIVABLES
PURCHASE AGREEMENT





--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PAYMENT DATE STATEMENT TO SECURITYHOLDERS

BMW Financial Services NA, LLC
BMW Vehicle Owner Trust 2010-A
Payment Date Statement to Securityholders




Available Principal

Class A-1 Notes:

($ per $1,000 original principal amount)

Class A-2 Notes:

($ per $1,000 original principal amount)

Class A-3 Notes:

($ per $1,000 original principal amount)

Class A-4 Notes:

($ per $1,000 original principal amount)

Available Interest

 

Class A-1 Notes:

($ per $1,000 original principal amount)

Class A-2 Notes:

($ per $1,000 original principal amount)

Class A-3 Notes:

($ per $1,000 original principal amount)

Class A-4 Notes:

($ per $1,000 original principal amount)

Outstanding Amount:

 

Class A-1 Notes:

 

Class A-2 Notes:

 

Class A-3 Notes:

 

Class A-4 Notes:

 

Note Pool Factor:

 

Class A-1 Notes:

 

Class A-2 Notes:

 

Class A-3 Notes:

 

Class A-4 Notes:

 

Servicing Fee

 

Owner Trustee Fee

 

Indenture Trustee Fee

 

Interest Carryover Shortfall

 

Realized Losses

 

Pool Balance

 

Adjusted Pool Balance

 








--------------------------------------------------------------------------------

Reserve Account Balance

Reserve Account Deposits or Withdrawals

Reserve Account Shortfall

Principal Balance of Liquidated Receivables or Purchased Receivables

Principal Balance of Receivables and number of Receivables that were delinquent:

30 to 59 days

60 to 89 days

90 days or more

Available Amounts Shortfall

Principal Balance of Receivables and number of Receivables that were repossessed

Certificate Distribution Account Amount

Yield Supplement Overcollateralization Amount

Target Overcollateralization Amount

Class A-1

Record Date

Determination Date

Interest Period

Class A-2

Record Date

Determination Date

Interest Period

Class A-3

Record Date

Determination Date

Interest Period

Class A-1

Record Date

Determination Date

Interest Period

Weighted Average Interest Rate

Weighted Average Terms to Maturity of the Recievables








--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SERVICER'S CERTIFICATE

[Available from Servicer]





--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DEALER AGREEMENT

[Available from Servicer]





--------------------------------------------------------------------------------

EXHIBIT E




FORM OF ANNUAL CERTIFICATION




Re: The Sale and Servicing Agreement dated as of March 1, 2010 (the
"Agreement"), among BMW VEHICLE OWNER TRUST 2010-A (the "Issuer"), BMW FS
SECURITIES LLC (the "Depositor"), BMW FINANCIAL SERVICES NA, LLC, as the seller
(in such capacity, the "Seller"), as the sponsor (in such capacity, the
"Sponsor"), as servicer (in such capacity, the "Servicer"), as administrator (in
such capacity, the "Administrator") and as custodian (in such capacity, the
"Custodian"), and CITIBANK, N.A. (the "Indenture Trustee").




I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the "Company"), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:

(1)

I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the "Compliance Statement"), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the "Servicing Criteria"), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the "Exchange Act") and Item 1122 of Regulation AB (the "Servicing
Assessment"), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the "Attestation Report"), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Receivables by the Company during 20[   ] that were delivered by the
Company to the Issuer and the Depositor pursuant to the Agreement (collectively,
the "Company Servicing Information");

(2)

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

(3)

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the Issuer and
the Depositor;

(4)

I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

(5)

The Compliance Statement required to be delivered by the Company pursuant to the
Agreement, and the Servicing Assessment and Attestation Report required to be
provided by the Company and by any Subservicer or Subcontractor pursuant to the
Agreement, have been provided to the Issuer, the Administrator, the Depositor,
the Indenture Trustee and the Owner Trustee.  Any material instances of
noncompliance described in such reports have been disclosed to the Issuer, the
Administrator and the Depositor.  Any material instance of noncompliance with
the Servicing Criteria has been disclosed in such reports.




Date:

_________________________




By:  ________________________

Name:  

Title:





--------------------------------------------------------------------------------

EXHIBIT F




SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE




The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as "Applicable Servicing Criteria":




Reference

Criteria

 

 




General Servicing Considerations

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 




Cash Collection and Administration

 

1122(d)(2)(i)

Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel..

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, "federally insured depository institution" with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

 

1122(d)(2)(vii)

 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 




Investor Remittances and Reporting

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

 




Pool Asset Administration

 

1122(d)(4)(i)

Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.

 

1122(d)(4)(ii)

Receivables and related documents are safeguarded as required by the transaction
agreements

 

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

1122(d)(4)(iv)

Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.

 

1122(d)(4)(v)

The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 




  

By:___________________________

Name:

Title:









